Exhibit 10.3

CREDIT FACILITY LOAN AGREEMENT

among

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

CERTAIN BANKS

and

PROPEL FINANCIAL SERVICES, LLC

$160,000,000.00 REVOLVING LOAN

dated

May 8, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article One

 

Certain Definitions

     1   

1.1

 

Definitions

     1   

1.2

 

Accounting Matters

     14   

1.3

 

Headings

     14   

1.4

 

Number and Gender of Words

     14   

1.5

 

Articles, Sections, Subsections and Exhibits

     14   

Article Two

 

Commitment to Lend, Terms of Payment

     14   

2.1

 

Advances

     14   

2.2

 

Borrowing Procedure

     15   

2.3

 

Payments

     16   

2.4

 

Purpose of Loans

     16   

2.5

 

Order of Application

     16   

2.6

 

Origination Fee

     17   

2.7

 

Facility Fee

     17   

2.8

 

Interest Rate; Swap Agreements

     17   

2.9

 

Repayment

     18   

2.10

 

Payments and Computations

     19   

2.11

 

Yield Protection; Taxes

     20   

2.12

 

Sharing of Payments, Etc.

     21   

2.13

 

Calculation of LIBOR Rate

     21   

2.14

 

Quotation of Rates

     21   

2.15

 

Booking Loans

     22   

2.16

 

Increases in the Committed Sum

     22   

Article Three

 

Collateral

     23   

3.1

 

Security Interests

     23   

3.2

 

Other Documents

     23   

Article Four

 

Conditions Precedent to Lending

     23   

4.1

 

Extension of Credit

     23   

Article Five

 

Representations and Warranties

     25   

5.1

 

Existence

     25   

5.2

 

Authorization

     25   

5.3

 

Properties; Permitted Liens

     25   

5.4

 

Compliance with Laws and Documents

     25   

5.5

 

Litigation

     25   

5.6

 

Taxes

     26   

5.7

 

Enforceability of Loan Documents

     26   

5.8

 

Financial Statements

     26   

5.9

 

Regulation U

     26   

5.10

 

Subsidiaries

     26   

5.11

 

Other Debt

     26   

5.12

 

Regulatory Acts

     26   

5.13

 

Environmental Matters

     27   

5.14

 

General

     27   

 

i



--------------------------------------------------------------------------------

Article Six

 

Certain Affirmative Covenants

     28   

6.1

 

Reporting Requirements

     28   

6.2

 

Insurance

     29   

6.3

 

Payment of Debts

     30   

6.4

 

Taxes

     30   

6.5

 

Expenses of Agent

     30   

6.6

 

Maintenance of Entity Existence, Assets and Business; Continuance of Present
Business

     30   

6.7

 

Books and Records

     31   

6.8

 

Compliance with Applicable Laws and with Contracts

     31   

6.9

 

Comply with Agreement

     31   

6.10

 

Notice of Event of Default, Suits, and Material Adverse Effect

     31   

6.11

 

Information and Inspection

     31   

6.12

 

Additional Information

     31   

6.13

 

Asset Audit

     31   

6.14

 

Depository Relationship

     32   

Article Seven

 

Certain Negative Covenants

     32   

7.1

 

Debt

     32   

7.2

 

Contingent Liabilities

     32   

7.3

 

Limitation on Liens

     33   

7.4

 

Mergers, Etc.

     33   

7.5

 

Restricted Payments

     33   

7.6

 

Loans and Investments

     33   

7.7

 

Limitation on Issuance of Equity

     34   

7.8

 

Transactions With Affiliates

     34   

7.9

 

Disposition of Assets

     34   

7.10

 

Nature of Business

     34   

7.11

 

Environmental Protection

     34   

7.12

 

No Negative Pledge

     35   

7.13

 

Judgments

     35   

Article Eight

 

Financial Covenants

     35   

8.1

 

Interest Coverage Ratio

     35   

8.2

 

Cash Flow Leverage Ratio

     35   

Article Nine

 

Events of Default

     35   

9.1

 

Payment of Indebtedness

     35   

9.2

 

Misrepresentation

     35   

9.3

 

Covenants

     35   

9.4

 

Voluntary Debtor Relief

     36   

9.5

 

Involuntary Proceedings

     36   

9.6

 

Attachment

     36   

9.7

 

Dissolution

     36   

9.8

 

Intentionally Deleted

     36   

9.9

 

Change in Ownership

     36   

9.10

 

Other Agreements

     36   

9.11

 

Defaults on Other Debt or Agreements

     36   

9.12

 

Default under Parent Guarantor’s Existing Credit Agreement

     37   

 

ii



--------------------------------------------------------------------------------

Article Ten

 

Certain Rights and Remedies of Agent

     37   

10.1

 

Rights Upon Event of Default

     37   

10.2

 

Offset

     37   

10.3

 

Performance by Agent

     37   

10.4

 

Diminution in Collateral Value

     38   

10.5

 

Agent Not In Control

     38   

10.6

 

Waivers

     38   

10.7

 

Cumulative Rights

     38   

10.8

 

INDEMNIFICATION OF AGENT AND BANKS

     38   

10.9

 

Limitation of Liability

     39   

Article Eleven

 

The Agent

     39   

11.1

 

Authorization and Action

     39   

11.2

 

Agent’s Reliance, Etc.

     39   

11.3

 

Texas Capital Bank and Affiliates

     40   

11.4

 

Bank Credit Decisions

     40   

11.5

 

Indemnification by Banks

     40   

11.6

 

Defaults

     41   

11.7

 

Deferral of Distributions; Investments

     41   

11.8

 

Nature of Article 11

     42   

11.9

 

Successor Agent

     42   

Article Twelve

 

Miscellaneous

     43   

12.1

 

Notices

     43   

12.2

 

Form and Number of Documents

     43   

12.3

 

Survival

     43   

12.4

 

GOVERNING LAW; PLACE OF PERFORMANCE

     43   

12.5

 

Maximum Interest

     43   

12.6

 

Ceiling Election

     45   

12.7

 

Invalid Provisions

     45   

12.8

 

Entirety and Amendments

     45   

12.9

 

Sale of Participations

     46   

12.10

 

Multiple Counterparts

     46   

12.11

 

Parties Bound

     46   

12.12

 

Agent’s Consent or Approval

     46   

12.13

 

Loan Agreement Governs

     46   

12.14

 

WAIVER OF JURY TRIAL

     46   

12.15

 

STATUTE OF FRAUDS NOTICE

     47   

 

iii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

EXHIBIT A

  -      Borrowing Base Certificate

EXHIBIT B

  -      Compliance Certificate

EXHIBIT C

  -      Parent Guarantor’s Compliance Certificate

SCHEDULE ONE

  -      Conditions Precedent

SCHEDULE TWO

  -      Disclosure Schedule

SCHEDULE THREE

  -      Non-Texas Notes Receivable

 

iv



--------------------------------------------------------------------------------

CREDIT FACILITY LOAN AGREEMENT

This Credit Facility Loan Agreement (“Agreement”) is executed, made and entered
into as of May 8, 2012, by and among PROPEL FINANCIAL SERVICES, LLC, a Texas
limited liability company (“Borrower”), and TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association (“TCB”), AMEGY BANK NATIONAL
ASSOCIATION, a national banking association (“Amegy”), BOKF, NATIONAL
ASSOCIATION, a national banking association (“BOT”), CITY BANK, a Texas banking
association (“City Bank”), LONE STAR NATIONAL BANK, a national banking
association (“Lone Star”), and GREEN BANK, N.A., a national banking association
(“Green Bank”) (TCB, Amegy, BOT, City Bank, Lone Star and Green Bank each
individually, a “Bank” and collectively, the “Banks”); and TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
(in such capacity, “Agent”).

RECITALS:

A. Borrower has requested that Banks extend credit to Borrower as described in
this Agreement. Banks are willing to make such credit available to Borrower upon
and subject to the provisions, terms and conditions hereinafter set forth.

B. Subject to and upon the terms and conditions of this Agreement, Banks have
agreed to lend to Borrower the amounts herein described for the purposes set
forth below.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises, the covenants,
representations, warranties and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

Article One

Certain Definitions

1.1 Definitions. As used in this Agreement, all exhibits and schedules hereto
and in any note, certificate, report or other Loan Documents made or delivered
pursuant to this Agreement, the following terms will have the meanings given
such terms in Article One.

“Adjusted EBIDTA” means, for any Person and for any applicable period of
determination thereof, an amount equal to (a) EBITDA minus (b) cash income taxes
minus (c) the sum of distributions and dividends.

“Advance” means any disbursement of an amount or amounts to be loaned by a Bank
to Borrower hereunder or the reborrowing of amounts previously loaned hereunder.

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person, (b) that directly or indirectly
beneficially owns or holds ten percent



--------------------------------------------------------------------------------

(10%) or more of any class of voting stock of such Person, or (c) ten percent
(10%) or more of the voting stock of which is directly or indirectly
beneficially owned or held by the Person in question. The term “control” means
the possession, directly or indirectly, of the power to direct or cause
direction of the management and policies of a Person, whether through the
ownership of voting securities, by control, or otherwise; provided, however, in
no event shall Agent or Banks be deemed an Affiliate of Borrower.

“Agent” means Texas Capital Bank, National Association, a national banking
association, in its capacity as Agent hereunder, or any successor Agent
appointed pursuant to Section 11.9 hereof.

“Agent Letter Agreement” means that certain letter agreement executed by and
between Borrower and Agent of even date herewith.

“Aggregate Advance” means, collectively, each set of Advances made by Banks to
Borrower on the same date, bearing interest at the same rate, and having the
same Interest Period.

“Agreement” means this Credit Facility Loan Agreement, as the same may, from
time to time, be amended, supplemented, or replaced.

“Approved Purposes” means the costs to finance the purchase and/or origination
of Notes Receivable and sums used to refinance existing debt made for such
purpose.

“Article” and “Articles” have the meanings set forth in Section 1.5.

“Bank” or “Banks” means individually and collectively the financial institutions
identified as such in the introductory paragraph hereof, and their successors
and assigns.

“Borrower” means the Person identified as such in the introductory paragraph
hereof, and its successors and assigns.

“Borrowing Base” means, at any time, ninety percent (90%) of the aggregate
outstanding principal balance of the Notes Receivable.

“Borrowing Base Certificate” means, as of any date of preparation, a certificate
setting forth the Borrowing Base (in substantially the form of Exhibit A
attached hereto) prepared by and certified by the chief financial officer (or
other representative acceptable to Agent) of Borrower.

“Borrowing Limit” means the lesser of the Borrowing Base or the Committed Sum.

“Business Day” means a day other than a Saturday, Sunday or a day on which
commercial banks in Dallas, Texas, are authorized to be closed. Unless otherwise
provided, the term “days” means calendar days.

 

2



--------------------------------------------------------------------------------

“Capital Lease Obligation” means the amount of Debt under a lease of property by
a Person that would be shown as a liability on a balance sheet of such Person
prepared for financial reporting purposes in accordance with GAAP.

“Cash Flow Leverage Ratio” will be tested quarterly for pricing purposes and
annually for compliance purposes.

(a) For pricing purposes, “Cash Flow Leverage Ratio” means, in respect of a
Person and as of any date of computation (i) at the Closing Date, the ratio,
calculated on an annualized quarter basis, of all Senior Funded Debt to the sum
of Consolidated Adjusted EBITDA plus, to the extent not otherwise included in
net income, collections on Note Receivables for principal repayment, as of
March 31, 2012, (ii) for the quarter ending June 30, 2012, the ratio, calculated
on an annualized quarter basis, of all Senior Funded Debt to the sum of
Consolidated Adjusted EBITDA plus, to the extent not otherwise included in net
income, collections on Note Receivables for principal repayment, for the two
(2) previous quarters, (iii) for the quarter ending September 30, 2012, the
ratio, calculated on an annualized quarter basis, of all Senior Funded Debt to
the sum or Consolidated Adjusted EBITDA plus, to the extent not otherwise
included in net income, collections on Note Receivables for principal repayment,
for the previous three (3) quarters and (iv) for the quarter ending December 31,
2012, and thereafter, the ratio, calculated on a rolling four (4) quarter basis,
of all Senior Funded Debt to the sum of Consolidated Adjusted EBITDA plus, to
the extent not otherwise included in net income, collections on Note Receivables
for principal repayment.

(b) For compliance purposes, “Cash Flow Leverage Ratio” means, in respect of a
Person and as of any date of computation, the ratio, calculated annually, of all
Senior Funded Debt to the sum of Consolidated Adjusted EBITDA plus, to the
extent not otherwise included in net income, collections on Note Receivables for
principal repayment,.

“Closing Date” means May 8, 2012.

“Code” means the Uniform Commercial Code of the State of Texas or other
applicable jurisdiction as it may be amended from time to time.

“Collateral” means all property (regardless of owner) which secures, either
directly or indirectly, the Indebtedness and the Obligations, including all of
those assets and properties of Borrower and the other Credit Parties listed
below, whether now owned or hereafter acquired, wherever located, howsoever
arising or created, and whether now existing or hereafter arising, existing or
created:

(i) All Notes Receivable in the actual or constructive possession of Agent or in
the actual or constructive possession of a Credit Party in trust for Agent or in
transit to or from Agent as collateral for the Indebtedness or designated by a
Credit Party as collateral for the Indebtedness (whether or not delivered to
Agent);

(ii) All present and future Accounts, Instruments, Documents, Chattel Paper, and
General Intangibles, and other personal property now owned or hereafter acquired
by a Credit Party arising from or by virtue of any transaction related to its
business;

 

3



--------------------------------------------------------------------------------

(iii) All books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records related thereto;
and

(iv) All proceeds and products thereof, of whatever kind or nature from any of
such collateral described in paragraphs (a)(i), (ii) and (iii) above.

As used herein, Accounts, Chattel Paper, Instruments, Documents, and General
Intangibles shall have the respective meanings assigned to them in the Code.

“Commitment” means the obligation of a Bank to make Loans in an amount not to
exceed its Specified Percentage of the aggregate Borrowing Limit in effect from
time to time.

“Committed Sum” means, in the aggregate, the sum of $160,000,000.00, as the same
may be increased or reduced in accordance with the terms of this Agreement.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit B attached hereto, prepared by and executed by the chief financial
officer (or other authorized representative acceptable to Agent) of Borrower.

“Consolidated” means in reference to any financial term herein or the
determination thereof, such term determined on a consolidated basis for Borrower
and the other Credit Parties in accordance with GAAP; provided, if at any time
any of the Credit Parties (other than Borrower) is not a Subsidiary of Borrower,
“Consolidated” shall mean, in respect of such non-Subsidiary Credit Party, such
term determined on a combined basis in relation to the other Credit Parties.

“Credit Party” means Borrower and each Guarantor (other than Parent Guarantor).

“Current Financial Statements” means the financial statements of Borrower most
recently submitted to Agent and dated March 31, 2012.

“Debt” means as to any Person at any time (without duplication), (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety
(90) days, (d) all Capital Lease Obligations of such Person, (e) all debt or
other obligations of others guaranteed by such Person; (f) all obligations
secured by a Lien existing on property owned by such Person, whether or not the
obligations secured thereby have been assumed by such Person or are non-recourse
to the credit of such Person; (g) any other obligation for borrowed money or
other financial accommodations which in accordance with GAAP would be shown as a
liability on the balance sheet of such Person, (h) any repurchase obligation or
liability of a Person with respect to accounts, chattel paper or notes
receivable sold by such Person; (i) any liability under a sale and leaseback
transaction that is not a Capital Lease Obligation, (j) any obligation arising
with respect to any other transaction that is the functional equivalent of
borrowing but which does not constitute a liability on the balance sheets of a
Person, and (k) all reimbursement

 

4



--------------------------------------------------------------------------------

obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, bankers’ acceptances, surety or other bonds and similar
instruments.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, insolvency, reorganization, or similar debtor relief Laws
affecting the rights of creditors generally from time to time in effect.

“EBITDA” means, for any Person for any period, an amount equal to (a) net income
determined in accordance with GAAP, plus (b) the sum of the following to the
extent deducted in the calculation of net income: (i) interest expense;
(ii) income taxes; (iii) depreciation; (iv) amortization; (v) extraordinary
losses determined in accordance with GAAP; and (vi) other non-recurring expenses
of such Person reducing such net income which do not represent a cash item in
such period or any future period, minus (c) the sum of the following to the
extent included in the calculation of net income: (i) income tax credits of such
Person; (ii) extraordinary gains determined in accordance with GAAP; and
(iii) all non-recurring, non-cash items increasing net income.

“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901, et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651,
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251, et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601,
et seq., as the same may be amended or supplemented from time to time.

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

“Event of Default” has the meaning set forth in Article Nine and in any other
provision hereof using the term.

“Existing Environmental Matters” has the meaning set forth in Section 5.13.

“Existing Litigation” has the meaning set forth in Section 5.5.

“Facility Fee” has the meaning set forth in Section 2.7.

 

5



--------------------------------------------------------------------------------

“Facility Increase” has the meaning set forth in Section 2.16.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such date on such
transactions received by Agent from three federal funds brokers of recognized
standing selected by it.

“Funding Indemnification” means the amount (which shall be payable on a Bank’s
written demand notwithstanding any contrary provision in this Agreement or in a
Note) necessary to promptly compensate a Bank for, and hold it harmless from,
any loss, cost or expense incurred by it as a result of:

(a) any payment or prepayment of any Advance bearing interest based upon LIBOR
on a day other than the last day of the relevant LIBOR Interest Period (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

(b) any failure by Borrower to prepay, borrow, continue or convert an Advance
bearing or selected to bear interest based upon LIBOR on the date or in the
amount selected by Borrower, including any loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such portion or from fees payable to terminate the deposits
from which such funds were obtained. Borrower also shall pay any customary
administrative fees charged by a Bank in connection with the foregoing. For
purposes of calculation amounts payable by Borrower to a Bank hereunder, a Bank
shall be deemed to have funded the Advance based upon LIBOR by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such Advance was in fact so
funded.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, set forth in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question; and the requisite that such principles be applied on a
consistent basis means that the accounting principles observed in a current
period are comparable in all material respects to those applied in a preceding
period, except to the extent that a deviation therefrom is expressly permitted
by this Agreement.

“Guarantor” means each of (a) Parent Guarantor and (b) the entities listed on
Annex A hereto, and each of their respective successors and assigns.

“Guaranty” means written guaranties of each of the Guarantors in favor of Agent,
in form and substance satisfactory to Agent, as the same may be amended,
modified, restated, renewed, replaced, extended, supplemented or otherwise
changed from time to time.

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or

 

6



--------------------------------------------------------------------------------

addressed under any Environmental Law, including, without limitation, asbestos,
petroleum, and polychlorinated biphenyls.

“Inchoate Lien” means any Tax Lien for Taxes not yet due and payable and any
mechanic’s Lien and materialman’s Lien for services or materials for which
payment is not yet due.

“Increased Cost” shall have the meaning set forth in Section 2.11(b).

“Indebtedness” means all present and future indebtedness, obligations, and
liabilities, including all direct and contingent obligations arising under
letters of credit, banker’s acceptances, bank guaranties and similar
instruments, net obligations under any swap contract, overdrafts, Automated
Clearing House obligations, and all other financial accommodations which could
be considered a liability under GAAP, and all renewals, extensions, and
modifications thereof, or any part thereof, now or hereafter owed to a Bank by
Borrower, and all interest accruing thereon and costs, expenses, and reasonable
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligation, and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, but not limited to, the indebtedness, obligations, and
liabilities evidenced, secured, or arising pursuant to any of the Loan Documents
and all renewals and extensions thereof, or any part thereof, and all present
and future amendments thereto.

“Interest Coverage Ratio” means, in respect of a Person and as of the last day
of any calendar quarter (a) for calendar quarter ending June 30, 2012, and
September 30, 2012, the ratio, computed on a cumulative quarter year-to-date
basis, of (i) Consolidated Adjusted EBITDA for the period commencing on
January 1, 2012 and ending on such dates to (y) Consolidated interest expense
for the period commencing on January 1, 2012 and ending on such dates or (b) for
calendar quarter ending December 31, 2012, and thereafter, the ratio, computed
on a rolling four (4) quarter basis, of (x) Consolidated Adjusted EBITDA for the
preceding four (4) quarters to (y) Consolidated interest expense for the
preceding four (4) quarters.

“Interest Period” means (a) with respect to any LIBOR Advance, the period
beginning on the date the Advance is made or continued as a LIBOR Advance, and
ending one, two, or three months thereafter for any such Advance and (b) with
respect to any Prime Rate Advance, the period beginning on the date the Advance
is made or continued as a Prime Rate Advance, and continuing daily thereafter.

“Investments” has the meaning set forth in Section 7.6.

“Laws” means all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any city or municipality, state,
commonwealth, nation, country, territory, possession, or any Tribunal.

“Liabilities” means, at any particular time, all amounts which in conformity
with GAAP, would be included as liabilities on a balance sheet of a Person.

“LIBOR Advance” means an Advance bearing interest at the LIBOR Rate.

 

7



--------------------------------------------------------------------------------

“LIBOR Interest Payment Date” means, for any LIBOR Advance, the last day of its
Interest Period and, if such Advance has an Interest Period longer than three
months, the day that occurs three months after the first day of its Interest
Period.

“LIBOR Margin” means the rate, determined on a quarterly basis, of (i) three and
three-quarters percent (3.75%) if the Cash Flow Leverage Ratio is greater than
or equal to 3.25, (ii) three and one-half percent (3.50%) if the Cash Flow
Leverage Ratio is greater than or equal to 2.75 but less than 3.25, (iii) three
and one-quarter percent (3.25%) if the Cash Flow Leverage Ratio is greater than
or equal to 2.25 but less than 2.75 and (iv) three percent (3.00%) if the Cash
Flow Leverage Ratio is less than 2.25 (in each case the Cash Flow Leverage Ratio
shall be calculated as of the last day of the most recently ended quarter for
which the Compliance Certificate has been delivered).

“LIBOR Rate” means a per annum rate equal to the LIBOR Margin plus the rate
determined pursuant to the following formula:

London Interbank Rate

100% - LIBOR Reserve Percentage

The amount of interest on a LIBOR Rate basis will be computed on the basis of a
360-day year (calculated on the basis of actual days elapsed).

“LIBOR Reserve Percentage” means the reserve requirement, if any, including any
supplemental and emergency reserves (expressed as a percentage), applicable to
member banks of the Federal Reserve System in respect of “eurocurrency
liabilities” under Regulation D of the Board of Governors of the Federal Reserve
System, or any substituted or amended reserve requirement hereafter applicable
to member banks of the Federal Reserve System.

“Lien” means any lien, security interest, Tax lien, mechanic’s lien,
materialman’s lien, or other encumbrance, whether arising by contract or under
Law.

“Litigation” means any proceeding, claim, lawsuit, and/or investigation
conducted or threatened by or before any Tribunal, including, but not limited
to, proceedings, claims, lawsuits, and/or investigations under or pursuant to
any environmental, occupational safety and health, antitrust, unfair
competition, securities, Tax, or other Law, or under or pursuant to any
agreement, document, or instrument.

“Loan Documents” mean this Agreement, the Notes, the Guaranty, the Security
Agreement, and any and all other agreements, documents, and instruments executed
and delivered pursuant to the terms of this Agreement, and any future amendments
hereto, or restatements hereof, or pursuant to the terms of any of the other
loan documents, together with any and all renewals, extensions, and restatements
of, and amendments and modifications to, any such agreements, documents, and
instruments.

“Loan Rate” means (a) in the case of a Prime Rate Advance, the Prime Rate, as it
may vary from day to day and (b) in the case of a LIBOR Advance, the LIBOR Rate.

“Loan” and “Loans” mean the Revolving Loan made pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------

“London Interbank Market” means the buying and selling of dollar deposits
payable by financial institutions located in London between Agent and other
financial institutions in the ordinary course of Agent’s business.

“London Interbank Rate” means, for a LIBOR Rate borrowing and for the relevant
Interest Period, the annual interest rate (rounded upward, if necessary, to the
nearest 1/16th of one percent) equal to the quotient obtained by dividing
(a) the rate that deposits in United States dollars are offered to Agent in the
London interbank market at approximately 11:00 a.m. London, England time two
(2) Business Days before the first day of that Interest Period as shown on the
display designated as “British Bankers Assoc. Interest Settlement Rates” on the
Telerate System (“Telerate”), page 3750 or Page 3740, or such other page or
pages as may replace such pages on Telerate for the purpose of displaying such
rate (provided that if such rate is not available on Telerate then such offered
rate shall be otherwise independently determined by Agent from an alternate,
substantially similar independent service available to Agent or shall be
calculated by Agent by a substantially similar methodology as that theretofore
used to determine such offered rate in Telerate) in an amount comparable to that
LIBOR Rate borrowing and having a maturity approximately equal to that Interest
Period by (b) one minus the LIBOR Reserve Percentage (expressed as a decimal)
applicable to the relevant Interest Period.

“Majority Banks” means the Banks in the aggregate having greater than fifty
percent (50%) of the Specified Percentage.

“Material Adverse Effect” means any set of circumstances or event which
(a) could reasonably be expected to have any adverse effect whatsoever upon the
validity, performance, or enforceability of any Loan Document, (b) is or could
reasonably be expected to become material and adverse to the financial
condition, properties, or business operations of the Person in question,
(c) could reasonably be expected to impair the ability of the Person in question
to fulfill its obligations under the terms and conditions of the Loan Documents,
or (d) could reasonably be expected to cause an Event of Default.

“Maturity Date” means May 8, 2015.

“Maximum Lawful Rate” means the maximum non-usurious rate of interest (or, if
the context so requires, an amount calculated at such rate) which Banks are
allowed to contract for, charge, take, reserve, or receive in this transaction
under applicable federal or state (whichever is higher) Law from time to time in
effect after taking into account, to the extent required by applicable federal
or state (whichever is higher) Law from time to time in effect, any and all
relevant payments or charges under the Loan Documents.

“Net Income” of any Person means that Person’s profit or loss determined in
accordance with GAAP.

“New Bank” has the meaning set forth in Section 2.16.

“Note” means each promissory note of Borrower evidencing Advances hereunder, and
“Notes” means collectively any outstanding Note of Borrower evidencing Advances
hereunder.

 

9



--------------------------------------------------------------------------------

“Notes Receivable” means the promissory notes, negotiable instruments and other
writings that (a) evidence a right to the payment of a monetary obligation
payable to a Credit Party, whether now owned or hereafter made, originated or
acquired by a Credit Party and (b) (i) are secured by an interest in real
property located in the State of Texas or (ii) were acquired prior to the date
hereof and are listed and described on Schedule Three hereof.

“Obligated Party” means any Guarantor or any other Person who is or becomes
party to any agreement that guarantees or secures payment and performance of the
Indebtedness and/or Obligations or any part thereof.

“Obligations” means (i) any indebtedness or liabilities created or evidenced
pursuant to this Agreement, including, but not limited to the Notes, and all of
the covenants, conditions, warranties, representations and other obligations
(other than to repay the Indebtedness) made or undertaken by Borrower or any
Obligated Party as set forth in the Loan Documents and (ii) any and all
obligations, contingent or otherwise, whether now existing or hereafter arising
in connection with any Swap Agreements between Borrower and any Bank.

“Organizational Documents” means (a) in the case of a corporation, its articles
or certificate of incorporation and bylaws, (b) in the case of a general
partnership, its partnership agreement, (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement,
(d) in the case of a limited liability company, its articles of organization and
operating agreement or regulations, and (e) in the case of any other entity, its
organizational and governance documents and agreements.

“Origination Fee” has the meaning set forth in Section 2.6.

“Origination Fee Letter Agreement” means that certain letter agreement executed
by and between Borrower and Agent of even date herewith describing and defining
the Origination Fee.

“Parent Guarantor” means Encore Capital Group, Inc., a Delaware corporation, and
its successors and assigns.

“Parent Guarantor’s Compliance Certificate” means a certificate, substantially
in the form of Exhibit C attached hereto, prepared by and executed by the chief
financial officer (or other authorized representative acceptable to Agent) of
Parent Guarantor.

“Parent Guarantor’s Existing Credit Agreement” means that certain Credit
Agreement under that certain Credit Agreement dated as of February 8, 2010 by
and among Encore Capital Group, Inc, the financial institutions listed on the
signature pages thereof and SunTrust Bank, as successor-in-interest to JPMorgan
Chase Bank, N.A., as collateral agent and as administrative agent thereunder (as
amended, restated, supplemented or otherwise modified from time to time). Parent
Guarantor’s Existing Credit Agreement shall include any future credit agreements
or arrangements between Parent Guarantor and other lenders, the proceeds of
which are used to pay off Parent Guarantor’s Existing Credit Agreement.

“Parent Guarantor’s Lender” means SunTrust Bank and its successor and assigns
under Parent Guarantor’s Existing Credit Agreement.

 

10



--------------------------------------------------------------------------------

“Permitted Businesses” mean those businesses in which the Credit Parties were
engaged as of the Closing Date.

“Permitted Liens” means all (a) Inchoate Liens, (b) Liens created by or pursuant
to the Loan Documents in favor of a Bank, (c) all Liens described in Schedule
Two, and all renewals and extensions of the foregoing.

“Person” means any individual, firm, corporation, association, partnership,
joint venture, trust, other entity, or a Tribunal.

“Prime Rate” means the rate of interest per annum equal to the sum of (a) the
interest rate quoted in the “Money Rates” section of The Wall Street Journal
from time to time and designated as the “Prime Rate” plus (b) the Prime Rate
Margin. If such prime rate, as so quoted, is split between two or more different
interest rates, then the “Prime Rate” used in the above calculation shall be the
highest of such interest rates. If such prime rate shall cease to be published
or is published infrequently or sporadically, then the “Prime Rate” used in the
above calculation shall be the rate of interest per annum established from time
to time by Agent and designated as its base or prime rate, which may not
necessarily be the lowest interest rate charged by Agent and is set by Agent in
its sole discretion.

“Prime Rate Advance” means an Advance bearing interest at the Prime Rate.

“Prime Rate Margin” means the rate, determined on a quarterly basis, of
(i) three-quarters percent (0.75%) if the Cash Flow Leverage Ratio is greater
than or equal to 3.25, (ii) one-half percent (0.50%) if the Cash Flow Leverage
Ratio is greater than or equal to 2.75 but less than 3.25, (iii) one-quarter
percent (0.25%) if the Cash Flow Leverage Ratio is greater than or equal to 2.25
but less than 2.75 and (iv) zero percent (0.00%) if the Cash Flow Leverage Ratio
is less than 2.25 (in each case the Cash Flow Leverage Ratio shall be calculated
as of the last day of the most recently ended quarter for which the Compliance
Certificate has been delivered).

“Principal Balance” means the aggregate unpaid principal balance of the Notes at
the time in question.

“Pro Rata” means, as to any Bank, in accordance with its percentage of the
aggregate amount of outstanding Advances; provided however, that if no Advances
are outstanding, such term means, for any Bank, in accordance with its Specified
Percentage.

“Ratable” means, as to any Bank, in accordance with its Specified Percentage.

“Regulatory Change” means any change after the date hereof in federal, state or
foreign Law (including the introductions of any new Law) or the adoption or
making after such date of any interpretations, directives, or requests of or
under any federal, state or foreign Law (whether or not having the force of Law)
by any Tribunal charged with the interpretation or administration thereof,
applying to a class of banks including any Bank in any Advances, excluding,
however, any such change which results in an adjustment of the LIBOR Reserve
Percentage and the effect of which is reflected in a change in the LIBOR Rate as
provided in the definition of such term.

 

11



--------------------------------------------------------------------------------

“Release” means, as to any Person, any release, spill, emissions, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

“Revolving Loan” means the $160,000,000.00 revolving line of credit loan made
pursuant to this Agreement.

“Revolving Note” means, individually and collectively, the following:

(a) the Revolving Promissory Note dated as of the Closing Date, in the original
principal amount of $35,000,000.00, executed by Borrower and payable to the
order of TCB, and all amendments, extensions, renewals, replacements, increases,
and modifications thereof;

(b) the Revolving Promissory Note dated as of the Closing Date, in the original
principal amount of $30,000,000.00, executed by Borrower and payable to the
order of Amegy, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof;

(c) the Revolving Promissory Note dated as of the Closing Date, in the original
principal amount of $30,000,000.00, executed by Borrower and payable to the
order of BOT, and all amendments, extensions, renewals, replacements, increases,
and modifications thereof;

(d) the Revolving Promissory Note dated as of the Closing Date, in the original
principal amount of $27,500,000.00, executed by Borrower and payable to the
order of City Bank, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof;

(e) the Revolving Promissory Note dated as of the Closing Date, in the original
principal amount of $22,500,000.00, executed by Borrower and payable to the
order of Lone Star, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof; and

(f) the Revolving Promissory Note dated as of the Closing Date, in the original
principal amount of $15,000,000.00, executed by Borrower and payable to the
order of Green Bank, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof.

 

12



--------------------------------------------------------------------------------

“Rights” mean any remedies, powers, and privileges exercisable by Agent or a
Bank under the Loan Documents, at Law, equity, or otherwise.

“Section” and “Sections” have the meanings set forth in Section 1.5.

“Security Agreement” means the Security Agreement dated as of the Closing Date,
executed by Borrower in favor of Agent, in form and substance satisfactory to
Agent, as the same may be amended, restated, supplemented or modified from time
to time.

“Specified Percentage” means, as to any Bank, for Advances made to Borrower out
of the Committed Sum and the definition of “Majority Banks”, the percentage as
agreed among the Agent and the Banks, initially as follows:

 

Bank

   Specified
Percentage  

TCB

     21.875 % 

Amegy

     18.75 % 

BOT

     18.75 % 

City Bank

     17.1875 % 

Lone Star

     14.0625 % 

Green Bank

     9.375 % 

“Subordinated Debt” means all Debt of Borrower whether now existing or hereafter
incurred which is subordinate in right of payment to the Indebtedness, pursuant
to a written agreement in form and content satisfactory to Agent.

“Subsection” and “Subsections” have the meanings set forth in Section 1.5.

“Subsidiary(ies)” means any entity more than fifty percent (50%) of whose
ownership interest now or hereafter is owned directly or indirectly by Borrower
or any Subsidiary or may be voted by Borrower or any Subsidiary.

“Super-Majority Banks” means the Banks in the aggregate having greater than
seventy-five percent (75%) of the Specified Percentage.

“Swap Agreement” means any agreement between the Borrower and any Person with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or combination of these transactions.

“Taxes” means all taxes (including withholding), assessments, fees, levies,
imposts, duties, deductions, withholdings, or other charges of any nature
whatsoever from time to time or at any time imposed by any Laws or by any
Tribunal, excluding state and local sales and use taxes.

 

13



--------------------------------------------------------------------------------

“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or government body, subdivision, agency, department, commission, board,
bureau or instrumentality of a governmental body.

“Tribunal Proceedings” has the meaning set forth in Section 5.4.

“Unpaid Judgments” has the meaning set forth in Section 5.5.

“Unused Commitment” means the Committed Sum minus outstanding Advances made to
Borrower.

1.2 Accounting Matters. Any accounting term used in this Agreement or the other
Loan Documents shall have, unless otherwise specifically provided therein, the
meaning customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed, unless otherwise specifically
provided therein, in accordance with GAAP consistently applied. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing.

1.3 Headings. The headings, captions, and arrangements used in any of the Loan
Documents are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify, or modify the terms of the Loan Documents no to affect
the meaning thereof.

1.4 Number and Gender of Words. Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate. Reference herein of Borrower shall
mean, jointly and severally, each Person comprising same.

1.5 Articles, Sections, Subsections and Exhibits. All references herein to
“Article”, “Articles”, “Section”, “Sections”, “Subsection”, and “Subsections”
contained herein are, unless specified otherwise, references to articles,
sections and subsections of this Agreement. All references herein to an
“Exhibit” or “Schedule” are references to exhibits or schedules attached hereto,
all of which are made a part hereof for all purposes, the same as if set forth
herein verbatim, it being understood that if any exhibit or schedule attached
hereto, which is to be executed and delivered, contains blanks, the same shall
be completed correctly and in accordance with the terms and provisions contained
and as contemplated herein prior to or at the time of the execution and delivery
thereof. The words “herein,” “hereof,” “hereunder” and other similar compounds
of the word “here” when used in this Agreement shall refer to the entire
Agreement and not to any particular provision or section.

Article Two

Commitment to Lend, Terms of Payment

2.1 Advances.

(a) Revolving Loan. Subject to and upon the terms, covenants, and conditions of
this Agreement, each Bank severally agrees to make one or more Advances of the
Revolving Loan to Borrower for Approved Purposes until the Maturity Date in an
aggregate outstanding amount at

 

14



--------------------------------------------------------------------------------

any one time not to exceed the product of such Bank’s Specified Percentage times
the Borrowing Limit. The initial Advance of the Revolving Loan shall be made and
used by Borrower to refinance existing indebtedness of Borrower incurred by
Borrower for Approved Purposes. Within the limit of the Borrowing Limit,
Borrower may borrow, repay, and reborrow at any time and from time to time from
the Closing Date to the earlier of (a) the Maturity Date, or (b) the termination
of a Bank’s Commitment hereunder. If, by virtue of payments made on a Note, the
principal amount owed on the Note during its term reaches zero at any point,
Borrower agrees that all of the Collateral and all of the Loan Documents shall
remain in full force and effect to secure any Advances made thereafter, and such
Bank shall be fully entitled to rely on all of the Collateral and all of the
Loan Documents unless an appropriate release of all or any part of the
Collateral or all or any part of the Loan Documents has been executed by such
Bank. The Principal Balance of the Revolving Loan may not exceed the Borrowing
Limit at any time.

(b) Loan Rate. Each Advance shall be at the Loan Rate as specified in the
related notice of borrowing, conversion or continuation and subject to the
provisions below. The Loan Rate is subject to change, but Borrower may select,
subject to the terms and conditions set forth below, a Loan Rate based upon
either a LIBOR Rate or the Prime Rate for the entire principal amount of the
Advance then outstanding or a portion thereof. The Loan Rate applicable to each
advance may change due to the quarterly determination of the LIBOR Margin and
Prime Margin, in accordance with the definitions thereof and based on the Cash
Flow Leverage Ratio as reflected in the then most recent Compliance Certificate.
Adjustments, if any, to the LIBOR Margin and/or Prime Margin shall be effective
on the earlier of (i) the date the Compliance Certificate is due pursuant to
Section 6.1(e) below or (ii) the day after Agent receives the Compliance
Certificate. Prime Rate Advances and LIBOR Advances may be outstanding at the
same time, but no more than eight (8) Aggregate Advances bearing interest at the
LIBOR Rate may be outstanding at any time. Each Aggregate Advance shall be not
less than the amount of $1,000,000.00.

2.2 Borrowing Procedure.

(a) Borrower shall give Agent notice of each Advance by means of a written
request containing the information required by Agent and delivered (by hand or
by mechanically confirmed facsimile) to Agent no later than 11:00 a.m. (San
Antonio, Texas time) three (3) Business Days before any proposed LIBOR Advance
and on the Business Day for any proposed Prime Rate Advance. Agent, at its
option, may accept telephonic requests for such Advances, provided that such
acceptance shall not constitute a waiver of Agent’s right to require delivery of
a written request in connection with subsequent Loans. Any telephonic request
for an Advance by the Borrowers shall be made to Tammy Wilford at (210) 390-3824
or to Diana Vogel at (210) 390-3811 or by facsimile at (210) 390-3777, or such
other person as Agent may from time to time specify and shall be promptly
confirmed by submission of a properly completed written request to Agent, but
failure to deliver a written request shall not be a defense to payment of an
Advance. Agent shall have no liability to Borrower for any loss or damage
suffered by Borrower as a result of Agent’s honoring of any requests, execution
of any instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically, by facsimile or electronically, and
purporting to have been sent to Agent by Borrower and Agent shall have no duty
to verify the origin of any such communication or the identity or authority of
the Person sending it. Agent shall promptly notify Banks of each such notice.
Each Bank shall, before

 

15



--------------------------------------------------------------------------------

11:00 a.m. (San Antonio, Texas time) on the date of such Advance, make available
to Agent, at its office at 745 East Mulberry, Suite 350, San Antonio, Texas,
78212, such Bank’s Specified Percentages of the Aggregate Advance in immediately
available funds. Agent shall promptly make available to the Borrower the funds
so received.

(b) If an Event of Default has occurred and is continuing, the option to select
a LIBOR Advance shall be suspended until no Event of Default has occurred and is
continuing. No Interest Period may extend beyond the Maturity Date. Any Interest
Period for which a LIBOR Advance is not selected shall bear interest at a Loan
Rate based upon the Prime Rate. The determination by Agent of the Loan Rate
shall, in the absence of manifest error, be conclusive and binding in all
respects.

(c) Each date of borrowing must be a Business Day. No Aggregate Advance bearing
interest at the LIBOR Rate shall be made if the last day of its Interest Period
would extend beyond any principal payment date that requires payment thereof. If
any notice to Agent requesting a LIBOR Advance fails to specify an Interest
Period, the Interest Period shall be one month. If any notice does not
specifically request a LIBOR Advance, the Borrower shall be deemed to have
requested a Prime Rate Advance.

(d) Unless a Bank shall have notified Agent prior to the date of any Advance
that it will not make available its Specified Percentage of the Aggregate
Advance, Agent may assume that such Bank has made the appropriate amount
available in accordance with subsection (a) above, and Agent may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
and to the extent any Bank shall not have made such amount available to Agent,
such Bank and Borrower severally agree to repay to Agent forthwith on demand
such corresponding amount together with interest thereon, from the date such
amount is made available to Borrower until the date such amount is repaid to
Agent, at (i) in the case of Borrower, the interest rate applicable at the time
to such Aggregate Advance, and (ii) in the case of such Bank, the Federal Funds
Rate.

(e) The failure by any Bank to make available its Specified Percentage of any
Aggregate Advance hereunder shall not relieve any other Bank of its obligation,
if any, to make available its Specified Percentage of any Aggregate Advance;
provided, however, that no Bank shall be responsible for the failure of any
other Bank to make available any portion of any Aggregate Advance.

2.3 Payments. Interest only on the advance and unpaid principal balance of each
of the Revolving Notes shall be due and payable monthly, beginning June 8, 2012,
and continuing regularly on the same day of each month thereafter. On the
Maturity Date, the accrued unpaid interest and unpaid principal balance of each
of the Revolving Notes shall be due and payable in full.

2.4 Purpose of Loans. Borrower represents that the proceeds of the Loans will be
used only for Approved Purposes.

2.5 Order of Application. Except as otherwise provided in the Loan Documents or
otherwise agreed by Agent, all payments and prepayments of the Indebtedness,
including

 

16



--------------------------------------------------------------------------------

proceeds from the exercise of any Rights under the Loan Documents or proceeds of
any of the Collateral, shall be applied to the Indebtedness in the following
order, any instructions from Borrower to the contrary notwithstanding: (a) the
payment or reimbursement of any Funding Indemnification, expenses, costs or
obligations (other than the outstanding principal balance hereof and interest
hereon) for which Borrower shall be obligated or Agent or Banks shall be
entitled pursuant to the provisions of this Note or the other Loan Documents;
(b) to the expenses for which Agent or a Bank shall not have been reimbursed
under the Loan Documents, and then to all indemnified amounts due under the Loan
Documents; (c) to fees then owed Agent hereunder; (d) to accrued interest on the
portion of the Indebtedness being paid or prepaid; (d) to the portion of the
principal being paid or prepaid; (f) to the remaining accrued interest on the
Indebtedness; (g) to the remaining principal; and (h) to the remaining
Indebtedness. All amounts remaining after the foregoing application of funds
shall be paid to Borrower. If an Event of Default exists under a Note, then
Agent may, at the sole option of Agent and upon request from Majority Banks,
apply any such payments, at any time and from time to time, to any of the items
specified in clauses (a), (f) or (g) above without regard to the order of
priority otherwise specified in this Section 2.5 and any application to the
outstanding principal balance hereof may be made in either direct or inverse
order of maturity.

2.6 Origination Fee. Borrower agrees to pay to Agent, for the Ratable account of
the Banks, an origination fee (the “Origination Fee”), payable upon the
execution of this Agreement, in the amount set forth in the Origination Fee
Letter Agreement.

2.7 Facility Fee. Borrower agrees to pay to Agent, for the Ratable account of
the Banks, an unused facility fee (the “Facility Fee”), payable quarterly in
arrears beginning June 30, 2012, and continuing regularly on the last day of
each calendar quarter thereafter through and including the Maturity Date, in an
amount equal to (i) 0.40% [40bps] if the Cash Flow Leverage Ratio is greater
than or equal to 3.25 as of the date of payment, (ii) 0.35% [35bps] if the Cash
Flow Leverage Ratio is greater than or equal to 2.75 but less than 3.25 as of
the date of payment, (iii) 0.30% [30bps] if the Cash Flow Leverage Ratio is
greater than or equal to 2.25 but less than 2.75 as of the date of payment and
(iv) 0.25% [25bps] if the Cash Flow Leverage Ratio is less than or equal to 2.25
as of the date of payment, all on a per annum basis (based on a 360 day year and
the actual number of days elapsed) on the daily average unused amount of the
Committed Sum. The Facility Fee shall be determined in accordance with the
provisions of the preceding sentence and based on the Cash Flow Leverage Ratio
as reflected in the then most recent Compliance Certificate. Adjustments, if
any, to the Facility Fee shall be effective on the earlier of (i) the date the
Compliance Certificate is due pursuant to Section 6.1(e) below or (ii) the day
after Agent receives the Compliance Certificate. For the purpose of calculating
the Facility Fee, the Committed Sum shall be deemed utilized by the average
daily amount of all Advances outstanding during such period. The Facility Fee
shall be allocated to the holders of the Notes in accordance with their
respective Specified Percentages.

2.8 Interest Rate; Swap Agreements.

(a) Borrower shall pay interest on the principal amount of each Prime Rate
Advance at the Prime Rate (but in no event higher than the Maximum Lawful Rate),
payable in arrears on the last Business Day of each calendar month. Borrower
shall pay interest on the principal amount of each LIBOR Advance at the
applicable LIBOR Rate (but in no event higher than the

 

17



--------------------------------------------------------------------------------

Maximum Lawful Rate), payable in arrears on each LIBOR Interest Payment Date.
During the continuance of an Event of Default, each Advance and all other
amounts due and owing under the Loan Documents shall bear interest at a per
annum rate equal to two percent (2.00%) per annum plus the Loan Rate (the
“Default Rate”) (but in no event higher than the Maximum Lawful Rate), payable
on demand.

(b) Borrower shall have the right to enter into a Swap Agreement (in the form of
the ISDA® 2002 Master Agreement [or any subsequent revised or successor form
thereto]) in order to minimize the impact of interest rate fluctuations over the
term of such Advances; provided, however, that (i) any such Swap Agreements
shall be based upon a LIBOR Rate; (ii) any such Swap Agreements must be
exercisable by either Borrower or a Bank on the Maturity Date of such Advances
and (iii) nothing contained in this Agreement shall be construed to require
Borrower to enter into Swap Agreement with a Bank.

2.9 Repayment.

(a) Borrower may prepay Aggregate Advances in part or in full without penalty
before final maturity (but subject to Section 2.11 hereof), upon notice to Agent
(if telephonic, to be confirmed by telecopy or in writing before the date of
prepayment), not later than 10:00 a.m. (San Antonio, Texas time) one
(1) Business Day before the date of prepayment, which notice shall specify the
Aggregate Advance being prepaid, and the amount and date of prepayment, whether
by cash, a new loan, renewal or otherwise. Prepayment in full shall consist of
payment of the remaining unpaid principal balance together with all accrued and
unpaid interest and all other amounts, costs and expenses for which Borrower is
responsible under a Note (including Funding Indemnification) or any other
agreement with a Bank pertaining to a Loan, and in no event will Borrower ever
be required to pay any unearned interest.

(b) Unless Borrower shall otherwise notify Agent (if telephonic, to be confirmed
by telecopy or in writing before the applicable date), not later than 11:00 a.m.
(San Antonio, Texas time) one (1) Business Day before any Advance is required to
be repaid on the last day of its Interest Period pursuant to this sub-section,
an Aggregate Advance bearing interest at the Prime Rate shall be made by Banks
to Borrower on such date in the amount of all Advances to Borrower then
maturing, and the proceeds of such Aggregate Advance shall be used to repay all
such maturing Advances.

(c) In no event shall the amount of outstanding Advances made to Borrower exceed
the Borrowing Base. Borrower shall immediately repay the principal amount of
such Advances equal to any such excess (subject to Section 2.11 hereof).

(d) Each prepayment hereunder shall be accompanied by all interest accrued on
the principal amount being prepaid, together with any amounts set forth under
Section 2.11(c) hereof incurred in connection with such prepayment. Unless
otherwise specified by Borrower, each prepayment shall be applied first to
outstanding Prime Rate Advances. All telephonic notices under this Section shall
be made to Craig A. Dixon at (210) 390-3808 by facsimile at (210) 390-3777, or
such other person as Agent may from time to time specify.

 

18



--------------------------------------------------------------------------------

2.10 Payments and Computations.

(a) Borrower shall make each payment hereunder and under the other Loan
Documents not later than 11:00 a.m. (San Antonio, Texas time) on the day when
due in same day funds to Agent, for the Ratable account of Banks unless
otherwise specifically provided herein, at Agent’s office at San Antonio, Texas,
ABA# 111017979, Account Number GL# 160020, Attention: Claudia Watkins/Craig A.
Dixon, Reference: Propel Financial Services, LLC (or to the attention of such
other person as Agent may from time to time specify). No later than the end of
each day when each payment hereunder is made, Borrower shall notify Craig A.
Dixon, or such other person or persons as Agent may from time to time specify.

(b) Borrower hereby authorizes each Bank, if and to the extent payment is not
made when due hereunder, to charge the amount so due against Borrower’s accounts
with such Bank. Acceptance by Bank of any payment in an amount less than the
full amount then due shall be deemed an acceptance on account only, and the
failure to pay the entire amount then due may become an Event of Default.
Borrower agrees that all payments of any obligation due hereunder shall be
final, and if any such payment is recovered in any bankruptcy, insolvency or
similar proceedings instituted by or against Borrower, all obligations due
hereunder shall be automatically reinstated in respect of the obligation as to
which payment is so recovered.

(c) All computations of interest and fees hereunder shall be made on the
following basis: (i) for Prime Rate Advances, other than those based on the
Federal Funds Rate, on the basis of a 365/366 day year, (ii) for Prime Rate
Advances on a Federal Funds Effective Rate on a 360 day year, and (iii) for
LIBOR Rate Advances on a 360 day year, for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
fees or interest is payable. All payments under the Loan Documents shall be made
in United States dollars, and without setoff, counterclaim, or other defense.

(d) Whenever any payment to be made hereunder or under any other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall be
included in the computation of interest or fees, if applicable. Notwithstanding
the foregoing, if any payment relating to a LIBOR Advance falls due on a day
that is not a Business Day and no further Business Day occurs in that calendar
month, then the due date thereof shall be the preceding Business Day.

(e) Unless Agent shall have received notice from the Borrower prior to the date
on which any payment is due hereunder that Borrower will not make payment in
full, Agent may assume that such payment is so made on such date and may, in
reliance upon such assumption, make distributions to Banks. If and to the extent
Borrower shall not have made such payment in full, each Bank shall repay to
Agent forthwith on demand the applicable amount distributed, together with
interest thereon at the Federal Funds Rate, from the date of distribution until
the date of repayment.

 

19



--------------------------------------------------------------------------------

2.11 Yield Protection; Taxes.

(a) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, if any Bank shall determine (which determination shall be conclusive
in the absence of manifest error) that by reason of any applicable law or
regulation or any change therein or the interpretation or application thereof or
compliance therewith by Agent or Banks or any other changes affecting the London
Interbank Market, (i) adequate and fair means do not exist for ascertaining the
London Interbank Rate or (ii) the continuation of LIBOR Advances has been made
impracticable by the occurrence of a contingency which materially and adversely
effects the London Interbank Market, or (iii) any Regulatory Change shall make
it unlawful for any Bank to make or maintain any LIBOR Advances or to match
eurodollar liabilities thereto, or (iv) deposits in United States Dollars in the
relevant amounts and of the relevant maturity are not available to a Bank in the
London interbank market, then such Bank shall forthwith give notice thereof to
Borrower. After said notice and until such time as such Bank shall determine
that said adverse conditions no longer exist, (A) no additional LIBOR Advances
shall be made by such Bank, and all requests for LIBOR Advances shall be deemed
to request a Prime Rate Advance from such Bank, and (B) each outstanding LIBOR
Advance made by such Bank shall be converted into a Prime Rate Advance on the
last day of its Interest Period.

(b) If, as a result of any Regulatory Change,

 

  (i)

the basis of taxation of payments to any Bank of the principal of or interest on
any LIBOR Advance or any other amounts payable hereunder in respect thereof
(other than Taxes imposed on the overall Net Income of the Bank) is changed;

 

  (ii)

any reserve, special deposit, or similar requirements relating to any extensions
of credit, letters of credit, or other assets of, or any deposits with or other
liabilities of, any Bank are imposed, modified, or deemed applicable; or

 

  (iii)

any other condition affecting this Agreement or LIBOR Advances is imposed on any
Bank;

and such Bank reasonably determines that, by reason thereof, the cost to it of
making, issuing, or maintaining any LIBOR Advance is increased by an amount
deemed by it to be material, or any amount receivable by such Bank in respect of
any LIBOR Advance is reduced by an amount deemed by it to be material (such
increases in cost and reductions in amounts receivable being “Increased Cost”),
then Borrower shall pay promptly upon demand to such Bank such additional
amounts as such Bank reasonably determines will compensate it for such Increased
Cost attributable to the Borrower’s Advances; provided, however, that
notwithstanding any provision herein to the contrary, Borrower shall have the
right to convert outstanding LIBOR Advances made by such Bank into Prime Rate
Advances following such demand, so long as it pays such Bank all Increased Cost
associated therewith and any other amounts accruing as a result of such
conversion under subsection (c) hereof,

 

20



--------------------------------------------------------------------------------

(c) Without prejudice to any provision of this Section, Borrower hereby agrees
to indemnify each Bank against any loss or expense that it may incur as a result
of (i) any principal payment, prepayment, conversion of a LIBOR Advance owing by
Borrower on a day other than the last day of its Interest Period, (ii) any
failure by the Borrower to borrow, convert or continue on a date specified
therefor pursuant to Section 2.2(a) hereof, or (iii) any failure by the Borrower
to comply with Section 2.9 hereof, including failure to prepay on the applicable
date following notice of prepayment under Section 2.9(a) hereof.

(d) If any Bank determines that compliance with any Regulatory Change, or any
change in any guideline or request from any central bank or other Tribunal
(whether or not having the force of Law) affects or would affect the amount of
capital required or expected to be maintained by such Bank or any of its
Affiliates, and that the amount of such capital is increased by or based upon
the existence of any Advance or Commitment, then, upon demand by such Bank,
Borrower shall immediately pay to such Bank, from time to time as specified,
additional amounts sufficient to compensate such Bank or any of its Affiliates
in the light of such circumstances, to the extent that such Bank or Affiliate
reasonably determines such increase in capital to be allocable to the existence
or maintenance of or any participation in any Advance or Commitment relating to
Borrower.

(e) A certificate given to Borrower by a Bank setting forth amounts owing under
this Section shall, absent manifest error, be conclusive and binding for all
purposes.

2.12 Sharing of Payments, Etc. If any Bank shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of its Advances to Borrower in excess of its Pro Rata
share of payments made by Borrower, such Bank shall forthwith purchase
participations in the Advance made by the other Banks to Borrower as shall be
necessary to share the excess payment Pro Rata with each of them; provided,
however, that if any of such excess payment is thereafter recovered from the
purchasing Bank, its purchase from each Bank shall be rescinded and each Bank
shall repay the purchase price to the extent of such recovery together with a
Pro Rata share of any interest or other amount paid or payable by the purchasing
Bank in respect of the total amount so recovered. Borrower agrees that any Bank
so purchasing a participation from another Bank pursuant to this Section may, to
the fullest extent permitted by Law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Bank were the direct creditor of Borrower in the amount of such
participation.

2.13 Calculation of LIBOR Rate. The provisions of this Agreement relating to
calculation of the LIBOR Rate are included only for the purpose of determining
the rate of interest or other amounts to be paid hereunder that are based upon
such rate. It is acknowledged that each Bank shall be entitled to fund and
maintain any LIBOR Advance as it sees fit. All determinations hereunder,
however, shall be made as if each Bank had actually funded and maintained each
LIBOR Advance through the purchase in the London Interbank Market of one or more
eurodollar deposits in an amount equal to the principal amount of such Advance
and having a maturity corresponding to its Interest Period.

2.14 Quotation of Rates. It is hereby acknowledged that Borrower may call Agent
on or before the date on which notice of an elective interest rate is to be
given by Borrower in order

 

21



--------------------------------------------------------------------------------

to receive an indication of the LIBOR Rate then in effect, but that such
indication shall not be binding upon Agent and Banks, nor affect the rate of
interest which is thereafter actually in effect when the election is made.

2.15 Booking Loans. Each Bank may make, carry, or transfer Advances at, to, or
for the account of any of its branch offices or the office of any Affiliate. If
any circumstance described in Section 2.11 occurs which would require additional
costs to be paid by the Borrower to any Bank, such Bank, to the extent
reasonably practicable, shall use commercially reasonable efforts to transfer
the Advances and other obligations hereunder to another branch or Affiliate to
the extent the same would reduce such additional costs.

2.16 Increases in the Committed Sum.

(a) Request for Increase. Provided that no Event of Default has occurred and is
continuing, Borrower may, at any time and from time to time, request, by notice
to Agent, Agent’s approval of an increase of the Committed Sum (a “Facility
Increase”) within the limitations hereafter described, which request shall set
forth the amount of each such requested Facility Increase. Within thirty
(30) days of such request, Agent shall advise Borrower of its approval or
disapproval of such request, and failure to so advise Borrower shall constitute
disapproval. If Agent approves any such Facility Increase, then the Committed
Sum may be so increased (up to the amount of such approved Facility Increase)
either by having additional lenders that are approved by Borrower and Agent
become Banks and/or by having any one or more of the then existing Banks (at
each such Bank’s election in its sole discretion) that have been approved by
Borrower and Agent, increase the amount of its Commitment (any such lender that
becomes a Bank or that increases the amount of its Commitment being herein
referred to as a “New Bank”), all subject to and in accordance with the
provisions of this Section.

(b) Requirements. Any Facility Increase shall be subject to the following
requirements, limitations and conditions: (a) any increase in the Committed Sum
shall not be less than $10,000,000 (and shall be in integral multiples of
$1,000,000 if in excess thereof); (b) after giving effect to the Facility
Increase and all prior Facility Increases, the Committed Sum shall not exceed
$200,000,000; (c) Borrower and each New Bank shall have executed and delivered a
commitment and acceptance and Agent shall have accepted and executed the same;
(d) Borrower shall have executed and delivered to Agent such Note or Notes as
Agent shall require to reflect such Facility Increase; (e) Borrower shall have
delivered to Agent appropriate opinions of counsel as to such matters as Agent
may reasonably request; (f) each Guarantor shall have consented in writing to
such Facility Increase and shall have agreed that its obligations under the Loan
Documents continue in full force and effect; and (g) Borrower and each New Bank
shall otherwise have executed and delivered such other instruments and documents
as Agent shall have reasonably requested in connection with such Facility
Increase. The form and substance of the documents required under clauses
(c) through (g) above shall be reasonably acceptable to Agent. Agent shall
provide written notice to all of the Banks hereunder of any Facility Increase.
Borrower shall pay to Agent, for the ratable account of the New Banks, an
additional Origination Fee in an amount equal to 0.25% [25 bps] of the Facility
Increase.

(c) Loans by New Banks. Upon the effective date of any increase in the Committed
Sum pursuant to the provisions hereof, which effective date shall be mutually
agreed upon by

 

22



--------------------------------------------------------------------------------

Borrower, each New Bank and Agent, each New Bank shall make a payment to Agent
in an amount sufficient, upon the application of such payments by all New Banks
to the reduction of the outstanding Loans held by each Bank, to cause the
principal amount outstanding under the Loans made by such Bank (including any
New Bank) to be in the amount of its Specified Percentage (upon the effective
date of such Facility Increase, after giving effect to such Facility Increase)
of all outstanding Loans. Borrower hereby irrevocably authorizes each New Bank
to fund to Agent the payment required to be made pursuant to the immediately
preceding sentence for application to the reduction of the outstanding Loans
held by the other Banks and each such payment shall constitute a Loan hereunder.
On the date on which such additional Loans are to be made by such New Banks,
which date shall be mutually agreed upon by Borrower, each New Bank and Agent,
each New Bank shall make its additional Loans subject to and in accordance with
the provisions of this Agreement relating to the making of Advances after the
effective date.

Article Three

Collateral

3.1 Security Interests. In order to secure payment and performance of the
Indebtedness and Obligations, each Credit Party has granted to Agent a security
interest in the Collateral by each executing and delivering to Agent a Security
Agreement.

3.2 Other Documents. Borrower further agrees that it shall, and shall cause each
other Credit Party to, execute and deliver to Agent from time to time such other
assignments, transfers, security agreements and similar documents covering the
Collateral and further authorizes Agent to prepare and file such financing
statements as Agent may reasonably require to perfect and maintain its perfected
interest in the Collateral.

Article Four

Conditions Precedent to Lending

4.1 Extension of Credit. The obligation of each Bank to make each Advance under
any Note is subject to the condition precedent that Agent shall have received on
or before the day of such Advance all of the following, each dated (unless
otherwise indicated) the Closing Date, in form and substance satisfactory to
Agent:

(a) Representations. The representations and warranties with respect to the
Credit Parties and Parent Guarantor contained in the Loan Documents are true and
correct as of the time the Advance is to be made, and the request for an Advance
shall constitute the representation and warranty by each of the Credit Parties
and Parent Guarantor that such representations and warranties are true and
correct at such time;

(b) No Event of Default. On the date of, and upon receipt of, the Advance, no
Event of Default, and no event which, with the lapse of time or notice or both,
could reasonably be expected to become an Event of Default, shall have occurred
and be continuing;

(c) Advance Request. Agent has received a request for an Advance in the form
required by Agent, as well as, in the case of the initial Advance hereunder,
such other

 

23



--------------------------------------------------------------------------------

documents, opinions, certificates, agreements, instruments and evidences as
Agent may reasonably request;

(d) Resolutions. Resolutions and consents of each Credit Party and Parent
Guarantor certified by the custodian of records of such Person which authorize
the execution, delivery, and performance by such of this Agreement and the other
Loan Documents to which such Person is or is to be a party;

(e) Incumbency Certificate. A certificate of incumbency certified by an
authorized officer or representative certifying the names of the individuals or
other Persons authorized to sign this Agreement and the other Loan Documents to
which each Credit Party and Parent Guarantor is or is to be a party together
with specimen signatures of such Persons;

(f) Organizational Documents. The Organizational Documents for each Credit Party
and Parent Guarantor as of a date acceptable to Agent;

(g) Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization as to the existence and
good standing of each Credit Party and Parent Guarantor, each dated within ten
(10) days prior to the date of the Advance;

(h) Notes. Borrower shall have delivered Notes payable to the order of each Bank
in the maximum principal amount of each such Bank’s Specified Percentage of the
Committed Sum, which Notes shall be duly executed, with all blanks appropriately
completed.

(i) Security Documents. The Loan Documents which create a Lien in and on the
Collateral in favor of Agent executed by the owner of the Collateral;

(j) Intentionally Deleted.

(k) Fees. Borrower has paid the Origination Fee and any other closing or other
fees to Agent then due and payable;

(l) Guaranty. The Guaranty executed by each of the Guarantors;

(m) Agent Letter Agreement. The Agent Letter Agreement executed by and between
Borrower and Agent;

(n) Origination Fee Letter Agreement. The Origination Fee Letter Agreement
executed by and between Borrower and Agent;

(o) Opinion Letter. In the case of the initial Advance hereunder, Agent shall
have received an opinion of counsel to the Credit Parties and Parent Guarantor
in form and content acceptable to Agent; and

(p) Additional Items. In the case of the initial Advance hereunder, Agent, on
behalf of itself and the Banks, shall have received such other approvals,
documents, opinions and certificates as it may reasonably request, including
without limitation, the additional items set forth on Schedule One.

 

24



--------------------------------------------------------------------------------

Article Five

Representations and Warranties

Borrower, except as set forth on Schedule Two, represents and warrants to Agent
as follows:

5.1 Existence. Borrower is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Texas, and is duly
qualified to transact business in each jurisdiction where the nature and extent
of its business and property requires the same. Parent Guarantor is a
corporation duly formed and validly existing under the laws of the State of
Delaware, and is duly qualified to transact business in each jurisdiction where
the nature and extent of its business and property requires the same. Each
Guarantor other than Parent Guarantor is an entity of the type specified on
Annex A duly formed and validly existing under the laws of the jurisdiction
specified on Annex A, and is duly qualified to transact business in each
jurisdiction where the nature and extent of its business and property requires
the same.

5.2 Authorization. Each Credit Party possesses all requisite authority, power,
licenses, permits, and franchises to conduct its business and execute, deliver,
and comply with the terms of the Loan Documents. The execution and delivery of
this Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof, the making of the Loans, and
the execution, issuance, and delivery of the Loan Documents have been duly
authorized and approved by all necessary entity action on the part of each
Credit Party. No consent or approval of any Tribunal is required in order for
each Credit Party to legally execute, deliver, and comply with the terms of the
Loan Documents.

5.3 Properties; Permitted Liens. Each Credit Party has good and marketable title
to the Collateral, subject to no Liens except the Permitted Liens. All material
leases under which any Credit Party is lessee are in full force and effect, and
such Credit Party is not in default thereunder.

5.4 Compliance with Laws and Documents. No Credit Party is, nor will the
execution, delivery, and performance of and compliance with the terms of the
Loan Documents cause any Credit Party to be, in violation of any Laws or in
default (nor has any event occurred which, with notice or lapse of time or both,
could constitute such a default) under any contract in any respect which could
have a Material Adverse Effect on the Credit Parties taken as a whole. During
the past five (5) years, there have been no proceedings, claims, or (to
Borrower’s knowledge) investigations against or involving any Credit Party by
any Tribunal under or pursuant to any environmental, occupational safety and
health, antitrust, unfair competition, securities, or other Laws which could
have a Material Adverse Effect on the Credit Parties taken as a whole, except
those described on Schedule Two attached hereto (the “Tribunal Proceedings”).

5.5 Litigation. Except for Litigation in which a Credit Party is exclusively a
plaintiff without a counterclaim, crossclaim, or similar action asserted against
Borrower and except as set forth on Schedule Two attached hereto (the “Existing
Litigation”), Borrower is not involved in,

 

25



--------------------------------------------------------------------------------

nor is any Credit Party aware of the threat of, any Litigation which could have
a Material Adverse Effect on the Credit Parties taken as a whole, and there are
no outstanding or unpaid judgments against any Credit Party except as described
on Schedule Two attached hereto (the “Unpaid Judgments”).

5.6 Taxes. All federal, state, foreign, and other Tax returns of each Credit
Party required to be filed have been filed, all federal, state, foreign, and
other Taxes imposed upon Borrower which are due and payable have been paid, and
no material amounts of Taxes not reflected on such returns are payable by such
Credit Party, other than Taxes being contested in good faith by appropriate
legal proceedings.

5.7 Enforceability of Loan Documents. All Loan Documents when duly executed and
delivered by each Credit Party will constitute legal, valid, and binding
obligations of such Credit Party enforceable in accordance with their terms
subject to Debtor Relief Laws and except that the availability of equitable
remedies may be limited.

5.8 Financial Statements. All financial statements of the Credit Parties
heretofore and hereafter to be delivered to Agent have been and shall continue
to be prepared in accordance with GAAP (subject to the absence of notes for
interim financial statements), and do and shall fairly represent the financial
condition of the applicable Credit Party as of the date of each such financial
statement (subject to reasonable year end adjustments for interim financial
statements). There are and shall be no material liabilities, direct or indirect,
fixed or contingent, as of the date of each such financial statement which are
not reflected therein or in the notes thereto. Except for transactions directly
related to, or specifically contemplated by, this Agreement and transactions
heretofore disclosed in writing to Agent, there has been no material adverse
change in the financial condition of the Credit Parties as shown by the Current
Financial Statements for the applicable Credit Party between the date of such
Current Financial Statements and the date hereof, nor has the applicable Credit
Party incurred any material liability, direct or indirect, fixed, or contingent,
except as otherwise disclosed to and approved in writing by Agent.

5.9 Regulation U. The proceeds of the Advances are not and will not be used
directly or indirectly for the purpose of purchasing or carrying, or for the
purpose of extending credit to others for the purpose of purchasing or carrying,
any “margin stock” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System.

5.10 Subsidiaries. The Credit Parties have no Subsidiaries as of the date of
this Agreement except those described on Schedule Two.

5.11 Other Debt. Except as previously disclosed to Agent in writing, no Credit
Party is directly, indirectly, or contingently obligated with respect to any
Debt as of the Closing Date. To the best of Borrower’s knowledge and belief, no
Credit Party is in default in the payment of the principal of or interest on any
Debt.

5.12 Regulatory Acts. None of the Credit Parties are an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or is
subject to regulation under the Public Utility Holding Act of 1935, the Federal
Power Act, the Interstate Commerce Act, or any other Law (other than Regulation
X of the Board of Governors of the Federal

 

26



--------------------------------------------------------------------------------

Reserve System) which regulates the incurring by Borrower or any other Credit
Party of debt, including, but not limited to, Laws regulating common or contract
carriers or the sale of electricity, gas, steam, water, or other public utility
serves.

5.13 Environmental Matters. Except as fully described and set forth in Schedule
Two attached hereto (the “Existing Environmental Matters”), to the best
knowledge of Borrower after due inquiry:

(a) Each Credit Party and all of its respective properties, assets, and
operations are in full compliance with all Environmental Laws. Borrower is not
aware of nor has Borrower received notice of any past, present, or future
conditions, events, activities, practices or incidents which may interfere with
or prevent the compliance or continued compliance of each Credit Party and their
respective Subsidiaries with all Environmental Laws;

(b) Each Credit Party has obtained all permits, licenses, and authorizations
that are required under applicable Environmental Laws, and all such permits are
in good standing and each Credit Party is in compliance with all of the terms
and conditions of such permits;

(c) No Hazardous Materials (except in nominal amount) exist on, about, or within
or have been used, generated, stored, transported, disposed of on, or Released
from any of the properties or assets of any Credit Party. The use which each
Credit Party makes and intends to make of its properties and assets will not
result in the use, generation, storage, transportation, accumulation, disposal,
or Release of any Hazardous Material on, in, or from any of their properties or
assets;

(d) Neither Borrower nor any other Credit Party nor any of their currently or
previously owned or leased properties or operations is subject to any
outstanding or threatened order from or agreement with any Tribunal or other
Person or subject to any judicial or docketed administrative proceeding with
respect to (i) failure to comply with Environmental Laws, (ii) Remedial Action,
or (iii) any Environmental Liabilities arising from a Release or threatened
Release;

(e) There are no conditions or circumstances associated with the currently or
previously owned or leased properties or operations of any Credit Party that
could reasonably be expected to give rise to any Environmental Liabilities;

(f) No Credit Party has filed or failed to file any notice required under
applicable Environmental Law reporting a Release; and

(g) No Lien arising under any Environmental Law has attached to any property or
revenues of any Credit Party.

5.14 General. There is no significant material fact or condition relating to the
financial condition and business of the Credit Parties taken as a whole, or the
Collateral which has not been related in writing to Agent, and all writings
heretofore or hereafter exhibited, made, or delivered to Agent by or on behalf
of Borrower are and will be genuine and in all respects what they purport and
appear to be.

 

27



--------------------------------------------------------------------------------

Article Six

Certain Affirmative Covenants

So long as a Bank is committed to make Advances hereunder, and thereafter until
payment and performance in full of the Indebtedness and Obligations, Borrower
covenants and agrees that:

6.1 Reporting Requirements. Borrower shall provide to Agent and/or cause each of
the Guarantors to provide to Agent:

(a) Annual Financial Statements. Within one hundred twenty (120) days after the
last day of each fiscal year of Borrower, beginning with the fiscal year that
ends December 31, 2012, audited consolidated financial statements showing the
financial position and results of operations of the Credit Parties as of, and
for the year ended on, such last day, together with (i) the unqualified opinion
of such certified public accountant that such financial statements present
fairly, in all material respects, the financial position of the Credit Parties
as of the last day of such fiscal year and the results of operations and the
cash flow of the Credit Parties for the fiscal year then ended in conformity
with GAAP and with no exceptions, inconsistencies, or uncertainties described or
disclosed therein; and (ii) the certificate of the chief financial officer of
the Credit Parties that all of such financial statements present fairly the
financial position of the Credit Parties as of the last day of such fiscal year
and the results of the operations and the cash flow of the Credit Parties for
the fiscal year then ended in conformity with GAAP. Each such financial
statement shall contain at least a balance sheet of the Credit Parties as at the
end of such fiscal year and statements of income, cash flow, retained earnings,
and contingent liabilities.

(b) Monthly Financial Statements of Borrower. Within forty-five (45) days after
the last day of each calendar month, internally prepared consolidated financial
statements (including, but not necessarily limited to, balance sheets and a
related statement of income), showing the financial position and results of
operations of the Credit Parties as of and for such calendar month and for the
period from the beginning of the current fiscal year to the last day of such
calendar month, which present fairly the financial position of the Credit
Parties as of the last day of such periods in conformity with GAAP (except as to
reasonable year end adjustments and the absence of notes with respect to interim
financial statements) and otherwise in form and content and containing such
detail and description as Agent may reasonably require.

(c) Annual Financial Statements of Parent Guarantor. Within one hundred twenty
(120) days after the last day of each fiscal year of Parent Guarantor, beginning
with the fiscal year that ends December 31, 2012, audited financial statements
showing the financial position and results of operations of Parent Guarantor as
of, and for the year ended on, such last day, together with (i) the unqualified
opinion of such certified public accountant that such financial statements
present fairly, in all material respects, the financial position of Parent
Guarantor as of the last day of such fiscal year and the results of operations
and the cash flow of Parent Guarantor for the fiscal year then ended in
conformity with GAAP and with no exceptions, inconsistencies, or uncertainties
described or disclosed therein; and (ii) the certificate of the chief financial
officer of Parent Guarantor that all of such financial statements present fairly
the financial position of Parent Guarantor as of the last day of such fiscal
year and the results of the

 

28



--------------------------------------------------------------------------------

operations and the cash flow of Parent Guarantor for the fiscal year then ended
in conformity with GAAP. Each such financial statement shall contain at least a
balance sheet of Parent Guarantor as at the end of such fiscal year and
statements of income, cash flow, retained earnings, and contingent liabilities.

(d) Quarterly Financial Statements of Parent Guarantor. Within forty-five
(45) days after the last day of each calendar quarter, internally prepared
financial statements (including, but not necessarily limited to, balance sheets
and a related statement of income), showing the financial position and results
of operations of Parent Guarantor as of and for such calendar month and for the
period from the beginning of the current fiscal year to the last day of such
calendar month, which present fairly the financial position of Parent Guarantor
as of the last day of such periods in conformity with GAAP (except as to
reasonable year end adjustments and the absence of notes with respect to interim
financial statements) and otherwise in form and content and containing such
detail and description as Agent may reasonably require.

(e) Borrowing Base Certificate. Within thirty (30) days after the last day of
each calendar month a Borrowing Base Certificate as of the end of such month.
The Borrowing Base Certificate shall be in the form of Exhibit A attached hereto
or in such other form as Agent may reasonably require.

(f) Borrower Quarterly Compliance Certificate. Within forty-five (45) days after
the last day of each fiscal quarter, commencing with the quarter ending June 30,
2012, a certificate of the chief financial officer of Borrower (i) stating that
to the best of such Person’s knowledge, no Event of Default has occurred and is
continuing, or if an Event of Default has occurred and is continuing, a
statement as to the nature thereof and the action which is proposed to be taken
with respect thereto, and (ii) showing in reasonable detail the calculations
demonstrating compliance with Article Eight. The Compliance Certificate shall be
in the form of Exhibit B attached hereto or in such other form as Agent may
reasonably require.

(g) Parent Guarantor Quarterly Compliance Certificate. Within forty-five
(45) days after the last day of each fiscal quarter, commencing with the quarter
ending June 30, 2012, a certificate of the chief financial officer of Parent
Guarantor (i) stating that to the best of such Person’s knowledge, no event of
default under Parent Guarantor’s Existing Credit Agreement has occurred and is
continuing, or if an event of default has occurred and is continuing, a
statement as to the nature thereof and the action which is proposed to be taken
with respect thereto, and (ii) attaching the compliance certificate Parent
Guarantor is required to deliver to Parent Guarantor’s Lender pursuant to the
requirements of Parent Guarantor’s Existing Credit Agreement. The Parent
Guarantor’s Compliance Certificate shall be in the form of Exhibit C attached
hereto or in such other form as Agent may reasonably require.

(h) Notes Receivable Aging. Within thirty (30) days after the last day of each
calendar month, a notes receivable aging in such form and detail as Agent shall
require, certified by the chief financial officer of Borrower.

6.2 Insurance. Borrower will, and will cause each Credit Party to, maintain
insurance with financially sound and reputable insurance companies in such
amounts and covering such risks as is usually carried by corporations engaged in
similar businesses and owning similar

 

29



--------------------------------------------------------------------------------

properties in the same general areas in which the Credit Parties and their
respective Subsidiaries operate, provided that in any event the Credit Parties
will maintain workmen’s compensation insurance, property insurance,
comprehensive general liability insurance, products liability insurance, and
business interruption insurance reasonably satisfactory to Agent. Each insurance
policy covering Collateral shall name Agent as loss payee and shall provide that
such policy will not be canceled or reduced without thirty (30) days prior
written notice to Agent.

6.3 Payment of Debts. Borrower will, and will cause each Credit Party to, pay or
cause to be paid all of its Debt prior to the date on which penalties attach
thereto (except to the extent and so long as the payment thereof is being
properly contested in good faith by appropriate proceedings and adequate
reserves have been established therefor).

6.4 Taxes. Borrower will, and will cause each Credit Party to, promptly pay or
cause to be paid when due (for the account of Agent, where appropriate) any and
all Taxes due by each of the Credit Parties, including, without limitation, all
taxes, duties, fees, levies and other charges of whatsoever nature which have
been or may be imposed by any government or by any department, agency, state,
other political subdivision or taxing authority thereof or therein; provided
that a Credit Party shall not be required to pay and discharge any such Taxes or
charges so long as the validity thereof shall be contested in good faith by
appropriate proceedings and the applicable Credit Party shall set aside on its
books adequate reserves with respect thereto and shall pay any such Taxes or
charge before the property subject thereto shall be sold to satisfy any lien
which has attached as security therefor.

6.5 Expenses of Agent. Borrower will, and will cause each Credit Party to,
reimburse Agent for all reasonable out-of-pocket costs, fees, and expenses
incident to the Loan Documents or any transactions contemplated thereby,
including, without limitation, all recording fees, all recording taxes, and the
reasonable fees and disbursements of special counsel for Agent for negotiation
and preparation of the Loan Documents, preparation and review of other
documents, and providing of other legal services, from time to time, in
connection herewith up through the Closing Date, and thereafter for services
(a) in connection with any subsequent Advance, (b) in connection with or in
anticipation of an Event of Default or otherwise in the enforcement of the Loan
Documents, (c) in connection with any amendment or waiver to any of the Loan
Documents, or (d) in connection with any request or action initiated by any
Credit Party, all of which shall be and become a part of the Indebtedness.

6.6 Maintenance of Entity Existence, Assets and Business; Continuance of Present
Business. Borrower, and will cause each Credit Party to, will preserve and
maintain its existence and all of its leases, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business. Borrower will, and will cause each Credit Party to,
conduct its business in an orderly and efficient manner in accordance with good
business practices. Borrower will, and will cause each Credit Party to, keep or
cause to be kept all of its assets which are useful and necessary in their
respective businesses in good repair, working order and condition, and will make
or cause to be made all necessary repairs, renewals and replacements as may be
reasonably required. Borrower will, and will cause each Credit Party to, carry
on and conduct its business in substantially the same fields as such business is
now and has heretofore been carried on. Notwithstanding the foregoing, nothing
herein shall limit the ability

 

30



--------------------------------------------------------------------------------

of any Credit Party to cease operation or merge into another Credit Party, so
long as in both cases any material assets of such Credit Party are transferred
to another Credit Party.

6.7 Books and Records. Borrower will, and will cause each Credit Party to,
maintain proper books of record and account in which full, true, and correct
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its business and activities.

6.8 Compliance with Applicable Laws and with Contracts. Borrower will, and will
cause each Credit Party to, comply with the requirements of all applicable
material Laws, rules, regulations and orders of any governmental authority,
except where contested in good faith and by proper proceedings or where the
failure to so comply would not have a Material Adverse Effect on the Borrower
and the other Credit Parties taken as a whole. Borrower will, and will cause
each Credit Party to, comply in all material respects with all agreements,
contracts, and instruments binding on it or affecting its properties or
business, except to the extent the same would not have a Material Adverse Effect
on the Borrower and the other Credit Parties taken as a whole.

6.9 Comply with Agreement. Borrower will, and will cause each Credit Party to,
fully comply with the terms, provisions and conditions of this Agreement and of
all documents executed pursuant hereto.

6.10 Notice of Event of Default, Suits, and Material Adverse Effect. Upon
discovery, Borrower will promptly notify Agent of any breach of any of the
covenants contained in Article Six, Article Seven and Article Eight, and of the
occurrence of any Event of Default hereunder, or of the filing of any claim,
action, suit or proceeding before any Tribunal agency against Borrower in which
an adverse decision could have a Material Adverse Effect upon Borrower and
advise Agent from time to time of the status thereof.

6.11 Information and Inspection. To the extent applicable, Borrower will furnish
to Agent as soon as available copies of all (a) materials filed pursuant to the
Securities Act of 1933, or 1934, as amended, by any of the Credit Parties with
the Securities and Exchange Commission, (b) reports to stockholders, and
(c) press releases, and at any reasonable time any other information pertinent
to any provision of this Agreement or to any of the Credit Parties’ business
which Agent may reasonably request. Borrower shall, and shall cause each Credit
Party to, permit an authorized representative of Agent to visit and inspect at
reasonable times any of the properties of the Credit Parties and to discuss the
affairs, finances, and accounts of the Credit Parties with the officers and
employees of the Credit Parties.

6.12 Additional Information. Borrower will promptly furnish, or cause to be
furnished, to Agent such other information, not otherwise required herein,
respecting the business affairs, assets and liabilities the Credit Parties,
Parent Guarantor, the Subsidiaries and the Collateral as Agent shall from time
to time reasonably request.

6.13 Asset Audit. Within sixty (60) days after the Closing Date, within one
hundred twenty (120) days after the last day of each calendar year, and at such
other times as Agent may request in writing, Borrower shall, and shall cause
each of the Credit Parties to, permit

 

31



--------------------------------------------------------------------------------

representatives of Agent, at the expense of Borrower, to inspect and conduct an
audit of all of the Credit Parties’ assets, properties, books and records
(including the Notes Receivable).

6.14 Depository Relationship. Borrower shall, and shall cause each of the Credit
Parties and their respective Subsidiaries to, use Agent as its principal
depository bank and Borrower shall, and shall cause each of its Subsidiaries to,
maintain Agent as its principal depository bank, including for the maintenance
of business, cash management, operating and administrative deposit accounts.

Article Seven

Certain Negative Covenants

So long as a Bank is committed to make Advances hereunder, and thereafter until
payment and performance in full of the Indebtedness and Obligations, Borrower
covenants and agrees that, without the prior written consent of Agent:

7.1 Debt. Borrower will not, and will not permit any other Credit Parties to,
incur, create, assume, or permit to exist, any Debt, except:

(a) Debt to Banks as permitted hereunder;

(b) Debt which exists on the Closing Date which has been disclosed to Agent in
writing prior to the Closing Date;

(c) Trade Debt incurred in the ordinary course of business;

(d) Other unsecured debt in an amount not to exceed $1,500,000.00 each fiscal
year, in the aggregate for all Credit Parties taken as a whole; and

(e) Subordinated Debt; and

(f) Intercompany Debt among the Credit Parties.

For purposes of this Section 7.1, any change in accounting rules that would
cause any operating lease existing as of the Closing Date to be reclassified as
a Capital Lease Obligation shall not be deemed the incurrence of Debt, and any
such newly designated Capital Lease Obligation shall not constitute Debt for
purposes of this Agreement.

7.2 Contingent Liabilities. Borrower will not, and will not permit any other
Credit Parties to, assume, guarantee, endorse, contingently agree to purchase or
otherwise become liable upon the obligation of any Person (other than Borrower
and the other Credit Parties) except (a) by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business and (b) guaranties by a Credit Party of Indebtedness owned by
another Credit Party to the extent permitted under this Agreement.

 

32



--------------------------------------------------------------------------------

7.3 Limitation on Liens. Borrower will not, and will not permit any other Credit
Parties to, incur, create, assume, or permit to exist any Lien upon any of its
property, assets, or revenues, whether now owned or hereafter acquired, except:

(a) The Permitted Liens;

(b) Liens for taxes, assessments, or other governmental charges which are being
contested in good faith and for which adequate reserves have been established;
and

(c) Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, or contracts
(other than for payment of Debt), or leases made in the ordinary course of
business.

7.4 Mergers, Etc. Borrower will not, and will not permit any other Credit Party
to, become a party to a merger or consolidation, or purchase or otherwise
acquire all or any part of the assets of any Person (other than portfolios of
Notes Receivable) or any shares, or other evidence of beneficial ownership of
any Person, or wind-up, dissolve, or liquidate other than (i) mergers with
another Credit Party so long as, if the Borrower is one of the parties to such
merger, the Borrower is the surviving party and (ii) as a result of investments
permitted under Section 7.6.

7.5 Restricted Payments. Borrower shall not, and shall not permit any other
Credit Party to, directly or indirectly, declare or pay any dividends or make
any other payment or distribution (in cash, Property, or obligations) on account
of its equity interests, or redeem, purchase, retire, call, or otherwise acquire
any of its equity interests, or permit any of its Subsidiaries to purchase or
otherwise acquire any equity interest of such Credit Party or another Subsidiary
of such Credit Party, or set apart any money for a sinking or other analogous
fund for any dividend or other distribution on its equity interests or for any
redemption, purchase, retirement, or other acquisition of any of its equity
interests, or incur any obligation (contingent or otherwise) to do any of the
foregoing if such dividend, payment, distribution or other payment will cause
such Credit Party to breach any of the financial covenants contained in Article
Eight hereof.

7.6 Loans and Investments. Borrower will not, and will not permit any other
Credit Party to, make any advance, loan, extension of credit, or capital
contribution to or investment in, or purchase, any stock, bonds, notes,
debentures, or other securities of, any Person (collectively, “Investments”),
except:

(a) The Notes Receivable and portfolios of Notes Receivable;

(b) readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one year or less from the date of acquisition;

(c) depository accounts maintained at a commercial bank operating in the United
States of America having capital and surplus in excess of $50,000,000.00; and

(d) Investments in Subsidiaries.

 

33



--------------------------------------------------------------------------------

provided, however, the preceding is not intended to prohibit nominal loans by
the Credit Parties, taken as a whole, to one or more of their employees as long
as the aggregate principal amount of such loans does not exceed $20,000.00 at
any one time

7.7 Limitation on Issuance of Equity. Borrower will not, and will not permit any
other Credit Party to, at any time issue, sell, assign, or otherwise dispose of
(a) any of its equity interests, (b) any securities exchangeable for or
convertible into or carrying any rights to acquire any of its equity interests,
or (c) any option, warrant, or other right to acquire any of its equity
interests, that would cause more than ten percent (10%) of the record or
beneficial ownership of a Credit Party to be transferred, assigned or
hypothecated to any Person, when compared to such ownership as of the Closing
Date.

7.8 Transactions With Affiliates. Borrower will not, and will not permit any
other Credit Party to, enter into any transaction, including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service, with any Affiliate of Borrower, except in the ordinary course of and
pursuant to the reasonable requirements of its business and upon fair and
reasonable terms no less favorable than would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate.

7.9 Disposition of Assets. Borrower will not, and will not permit any other
Credit Party to, sell, lease, assign, transfer, or otherwise dispose of any of
its assets, except (a) dispositions, for fair value, of worn-out and obsolete
equipment not necessary to the conduct of its business, or (b) sale of Notes
Receivable provided that (i) (A) the Notes Receivable are sold for at least 90%
of par value (or at less than 90% of par value with the prior written consent of
Agent) or (B) Notes Receivable sold at less than 90% of par value shall not,
without the prior written consent of Agent, exceed in the aggregate $5,000,000
(par value) in any year, (ii) the proceeds of the sale of the Notes Receivable
are applied to the principal balance of the Loan, and (iii) prior to or
concurrently with the sale, Borrower has provided to Agent written notice of the
sale and copies of the assignment and transfer documents listing and describing
the Notes Receivable and the sales price of the Notes Receivable being sold. No
sale of Notes Receivable shall, after the proceeds of such sale are applied to
the principal balance of the Loan, cause the resulting principal balance of the
Loan to exceed the resulting Borrowing Base.

7.10 Nature of Business. Borrower will not, and will not permit any other Credit
Party to, engage in any business other than the businesses in which each such
Credit Party is engaged as of the Closing Date.

7.11 Environmental Protection. Borrower will not, and will not permit any other
Credit Party to, (a) use (or permit any tenant to use) any of its respective
properties or assets for the handling, processing, storage, transportation, or
disposal of any Hazardous Material, (b) generate any Hazardous Material,
(c) conduct any activity that is likely to cause a Release or threatened Release
of any Hazardous Material, or (d) otherwise conduct any activity or use any of
its respective properties or assets in any manner that is likely to violate any
Environmental Law or is likely to create any material Environmental Liabilities
for which any Credit Party would be responsible.

 

34



--------------------------------------------------------------------------------

7.12 No Negative Pledge. Borrower has not and will not, and will not permit any
other Credit Party to, enter into or permit to exist any arrangement or
agreement, other than pursuant to this Agreement or any Loan Document, which
directly or indirectly prohibits Borrower from creating or incurring a Lien on
any of its assets.

7.13 Judgments. Borrower will not, and will not permit any other Credit Party
to, allow any judgment for the payment of money in excess of $50,000.00 rendered
against it to remain undischarged or unsuperseded for a period of thirty
(30) days during which execution shall not be effectively stayed.

Article Eight

Financial Covenants

Borrower covenants and agrees that, as long as the Indebtedness or any part
thereof is outstanding or a Bank is under any obligation to make Advances under
this Agreement, Borrower will, at all times, observe and perform the following
financial covenants:

8.1 Interest Coverage Ratio. Borrower will maintain an Interest Coverage Ratio
of not less than 1.25 to 1.0.

8.2 Cash Flow Leverage Ratio. Borrower will maintain an Cash Flow Leverage Ratio
of not more than (a) 3.25 to 1.0 as of December 31, 2012, (b) 3.0 to 1.0 as of
December 31, 2013, and December 31, 2014, and (c) 2.75 to 1.0 as of each
December 31 thereafter.

Article Nine

Events of Default

The term “Event of Default” as used herein shall mean the occurrence of any one
or more of the following events (subject to all applicable grace and cure
periods):

9.1 Payment of Indebtedness. The failure of Borrower to punctually pay the
Indebtedness, or any part thereof, as the same become due in accordance with the
terms of the Loan Documents, including, without limitation, the failure or
refusal of Borrower to punctually pay the principal of or the interest on any
Loan, and, in the case of interest on the Advances or fees specified herein or
in the Agent Letter Agreement, five (5) Business Days, and in the case of any
payments other than such principal, interest or fees, ten (10) days after Agent
has given Borrower written notice thereof.

9.2 Misrepresentation. Any statement, representation, or warranty heretofore or
hereafter made by Borrower or any Obligated Party in the Loan Documents or in
any writing, or any statement or representation made in any certificate, report,
or opinion delivered to Agent pursuant to the Loan Documents, is false,
calculated to mislead, misleading, or erroneous in any material respect at the
time made.

9.3 Covenants. The failure or refusal of Borrower or any Obligated Party to
properly perform, observe, and comply with any covenant or agreement contained
in any of the Loan

 

35



--------------------------------------------------------------------------------

Documents (other than covenants to pay the Indebtedness and covenants contained
in Article Seven of this Agreement), and such failure or refusal continues for a
period of ten (10) days after Agent has given Borrower written notice thereof.

9.4 Voluntary Debtor Relief. Borrower or any Obligated Party shall (a) execute
an assignment for the benefit of creditors, or (b) become or be adjudicated as
bankrupt or insolvent, or (c) admit in writing its inability to pay its debts
generally as they become due, or (d) apply for or consent to the appointment of
a conservator, receiver, trustee, or liquidator of it or all or a substantial
part of its assets, or (e) file a voluntary petition seeking reorganization or
an arrangement with creditors or to take advantage or seek any other relief
under any Debtor Relief Law now or hereafter existing, or (f) file an answer
admitting the material allegations of or consenting to, or default in, a
petition filed against it in any liquidation, conservatorship, bankruptcy,
reorganization, rearrangement, debtor’s relief, or other insolvency proceedings,
or (g) institute or voluntarily be or become a party to any other judicial
proceedings intended to effect a discharge of its debts, in whole or in part, or
a postponement of the maturity or the collection thereof, or a suspension of any
of the Rights or powers of Agent granted in any of the Loan Documents.

9.5 Involuntary Proceedings. Borrower or any Obligated Party shall involuntarily
(a) have an order, judgment, or decree entered against it by any Tribunal
pursuant to any Debtor Relief Law that could suspend or otherwise affect any of
the Rights granted to Agent in any of the Loan Documents, and such order,
judgment, or decree is not permanently stayed, vacated, or reversed within sixty
(60) days after the entry thereof, or (b) have a petition filed against it or
any of its property seeking the benefit or benefits provided for by any Debtor
Relief Law that would suspend or otherwise affect any of the Rights granted to
Agent in any of the Loan Documents, and such petition is not discharged within
sixty (60) days after the filing thereof.

9.6 Attachment. The failure to have discharged within a period of thirty
(30) days after the commencement thereof any attachment, sequestration, or
similar proceedings against any of the material assets of Borrower or any
Obligated Party.

9.7 Dissolution. The winding up of Borrower or any Obligated Party for any
reason whatsoever, other than as expressly permitted pursuant to Section 7.4
above.

9.8 Intentionally Deleted.

9.9 Change in Ownership. More than ten percent (10%) of the record or beneficial
ownership of Borrower shall have been transferred, assigned or hypothecated to
any Person, when compared to such ownership as of the Closing Date.

9.10 Other Agreements. A default or event of default shall occur and be
continuing after the expiration of any applicable grace, notice, and cure
periods under any other written agreement (which is not a Loan Document) between
Agent, Banks and any Credit Party.

9.11 Defaults on Other Debt or Agreements. Borrower or any Obligated Party fails
to pay, perform or comply with any debt, covenant, agreement or other obligation
to be paid, performed, observed or complied with by Borrower or other Obligated
Party for the benefit of a Person other than Agent, subject to any grace and/or
cure periods provided therein, which failure

 

36



--------------------------------------------------------------------------------

could reasonably be expected to have a material adverse effect on the business,
operations, condition (financial or otherwise), or assets of the Credit Parties,
the ability of the Credit Parties to perform their respective Obligations under
any Loan Document to which it is a party or by which it is bound or the
enforceability of any Loan Document.

9.12 Default under Parent Guarantor’s Existing Credit Agreement. A default or
event of default shall occur and be continuing after the expiration of any
applicable grace, notice, and cure periods under any written agreement between
Parent Guarantor’s Lender and Parent Guarantor.

Article Ten

Certain Rights and Remedies of Agent

10.1 Rights Upon Event of Default. If any Event of Default shall occur and be
continuing, Agent may at its election, and shall upon the request of Majority
Banks, without notice terminate the Commitment and declare the Indebtedness or
any part thereof to be immediately due and payable, and the same shall thereupon
become immediately due and payable, without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Borrower; provided, however, that upon the occurrence
of an Event of Default under Section 9.4 or Section 9.5, the Commitment shall
automatically terminate, and the Indebtedness shall become immediately due and
payable without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by the Borrower. If any Event of Default shall occur and be continuing,
Agent may, at its election, and shall upon the request of Majority Banks,
exercise all rights and remedies available to it in law or in equity, under the
Loan Documents, or otherwise.

10.2 Offset. At any time an Event of Default exists, Agent shall be entitled to
exercise the Rights of offset and/or banker’s lien against the interest of
Borrower in and to each and every account and other property of Borrower which
are in the possession of Agent to the extent of the full amount of the
Indebtedness.

10.3 Performance by Agent. Should any covenant, duty, or agreement of Borrower
fail to be performed in accordance with the terms of the Loan Documents, Agent
may, at its election, and shall upon the request of Majority Banks, perform or
attempt to perform, such covenant, duty, or agreement on behalf of Borrower. In
such event, or if Agent expends any sum pursuant to the exercise of any Right
provided herein, Borrower shall, at the request of Agent, promptly pay to Agent
any amount expended by Agent in such performance or attempted performance,
together with interest thereon at the Maximum Rate from the date of such
expenditure by Agent until paid. Notwithstanding the foregoing, it is expressly
understood that Agent and Banks do not assume any liability or responsibility
for the performance of any duties of the Credit Parties or Parent Guarantor
hereunder or in connection with all or any part of the Collateral.

 

37



--------------------------------------------------------------------------------

10.4 Diminution in Collateral Value. Agent and Banks do not assume, and shall
never have, any liability or responsibility for any loss or diminution in the
value of all or any part of the Collateral.

10.5 Agent Not In Control. None of the covenants or other provisions contained
in this Agreement shall, or shall be deemed to, give Agent the Right to exercise
control over the affairs and/or management of Borrower, the power of Agent being
limited to the Right to exercise the remedies provided in the other Sections of
this Article; provided that, if Agent becomes the owner of any ownership
interest of any Person, whether through foreclosure or otherwise, Agent shall be
entitled to exercise such legal Rights as it may have by virtue of being an
owner of such Person.

10.6 Waivers. The acceptance of Agent or any Bank at any time and from time to
time of part payment on the Indebtedness shall not be deemed to be a waiver of
any Event of Default then existing. No waiver by Agent or any Bank of any Event
of Default shall be deemed to be a waiver of any other then-existing or
subsequent Event of Default. No waiver by Agent or any Bank of any of its Rights
hereunder, in the other Loan Documents, or otherwise shall be considered a
waiver of any other or subsequent Right of Agent or Banks. No delay or omission
by Agent or any Bank in exercising any Right under the Loan Documents shall
impair such Right or be construed as a waiver thereof or any acquiescence
therein, nor shall any single or partial exercise of any such Right preclude
other or further exercise thereof, or the exercise of any other Right under the
Loan Documents or otherwise.

10.7 Cumulative Rights. All Rights available to Agent and Banks under the Loan
Documents shall be cumulative of and in addition to all other Rights granted to
Agent and Banks at Law or in equity, whether or not the Obligations be due and
payable and whether or not Agent or any Bank shall have instituted any suit for
collection, foreclosure, or other action under or in connection with the Loan
Documents.

10.8 INDEMNIFICATION OF AGENT AND BANKS. BORROWER SHALL INDEMNIFY AGENT, BANKS
AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME
SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (C) ANY BREACH BY BORROWER OF ANY REPRESENTATION, WARRANTY, COVENANT,
OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE PRESENCE,
RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY HAZARDOUS
MATERIAL LOCATED ON, ABOUT, WITHIN OR AFFECTING ANY OF THE PROPERTIES OR ASSETS
OF THE BORROWER OR ANY SUBSIDIARY, (E) THE USE OR PROPOSED USE OF ANY ADVANCE,
OR (F) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR

 

38



--------------------------------------------------------------------------------

OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY
PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS
SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE
CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON; PROVIDED, HOWEVER, THE
INDEMNITIES PROVIDED IN THIS SECTION 10.8 DO NOT EXTEND TO LOSSES, LIABILITIES,
CLAIMS, OR DAMAGES CAUSED BY AGENT OR ANY BANK’S GROSS NEGLIGENCE OR MISCONDUCT.

10.9 Limitation of Liability. Neither Agent, Banks nor any Affiliate, officer,
director, employee, attorney, or agent of Agent or Banks shall have any
liability with respect to, and Borrower hereby waives, releases, and agrees not
to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. Borrower hereby waives, releases, and agrees not to
sue Agent or Banks or any of their Affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or any of the other Loan Documents.

Article Eleven

The Agent

11.1 Authorization and Action. Each Bank hereby appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Notes), Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting and shall be
fully protected in so acting or refraining from acting upon the instructions of
Majority Banks, and such instructions shall be binding upon all Banks; provided,
however, that Agent shall not be required to take any action which exposes Agent
to personal liability or which is contrary to any Loan Documents or applicable
Law. Agent agrees to give to each Bank prompt notice of each notice given to it
by Borrower pursuant to the terms of this Agreement.

11.2 Agent’s Reliance, Etc. NONE OF AGENT OR ITS DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES OR REPRESENTATIVES SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO
BE TAKEN BY IT OR THEM (INCLUDING ANY NEGLIGENT ACTION OR FAILURE TO ACT) UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, EXCEPT FOR ITS
OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Without limitation of the
generality of

 

39



--------------------------------------------------------------------------------

the foregoing, Agent (a) may treat the payee of any Note as the holder thereof
until Agent receives written notice of the assignment or transfer thereof signed
by such payee and in form satisfactory to Agent; (b) may consult with legal
counsel (including counsel for Borrower), independent public accountants and
other experts selected by it, and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Bank and shall not be responsible to any Bank for any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Documents on the part of Borrower or to inspect the
Property (including the books and records) of Borrower; (e) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Documents or any other instrument or document furnished pursuant hereto;
and (f) shall incur no liability under or in respect of this Agreement or any
other Loan Documents by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telegram, cable or telex) believed by it
to be genuine and signed or sent by the proper party or parties.

11.3 Texas Capital Bank and Affiliates. With respect to its Commitment, Advances
made by it and any Loan Documents, TCB shall have the same rights and powers
under this Agreement as any other Bank and may exercise the same as though it
were not Agent. TCB and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, Borrower, Affiliate thereof and Person who may do business therewith, all
as if TCB were not Agent and without any duty to account therefor to Banks.

11.4 Bank Credit Decisions. Each Bank acknowledges that it has, independently
and without reliance upon Agent or any other Bank, and based on the financial
statements referred to in Section 5.8 hereof and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.

11.5 Indemnification by Banks. EACH BANK AGREES TO INDEMNIFY, REIMBURSE AND HOLD
HARMLESS AGENT, AND ANY OF ITS EMPLOYEES, OFFICERS, DIRECTORS OR OTHER
REPRESENTATIVES (EACH AN “AGENT INDEMNITEE”) (TO THE EXTENT NOT INDEMNIFIED AND
REIMBURSED, ON DEMAND, BY BORROWER), RATABLY ACCORDING TO ITS RATABLE SHARE,
FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, SUITS, JUDGMENTS, DEMANDS, SETTLEMENTS, COSTS,
DISBURSEMENTS OR EXPENSES (INCLUDING REASONABLE FEES AND EXPENSES OF ATTORNEYS,
ACCOUNTANTS, EXPERTS AND ADVISORS) OF ANY KIND OR NATURE WHATSOEVER (IN THIS
SECTION 11.5, THE FOREGOING IS COLLECTIVELY REFERRED TO AS THE “LIABILITIES AND
COSTS”), WHICH TO ANY EXTENT (IN WHOLE OR PART) MAY BE IMPOSED ON,

 

40



--------------------------------------------------------------------------------

INCURRED BY, OR ASSERTED AGAINST, SUCH AGENT INDEMNITEE IN ANY WAY RELATING TO,
OR ARISING OUT OF, THE LOAN DOCUMENTS AND THE TRANSACTION AND EVENTS (INCLUDING
THE ENFORCEMENT THEREOF) AT ANY TIME ASSOCIATED THEREWITH OR CONTEMPLATED
THEREIN (INCLUDING ANY VIOLATION OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAW BY
ANY PERSON OR ANY LIABILITIES OR DUTIES OF ANY PERSON WITH RESPECT TO HAZARDOUS
MATERIALS FOUND IN OR RELEASED INTO THE ENVIRONMENT) OR AS A RESULT OF ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY SUCH AGENT INDEMNITEE, INCLUDING ITS
NEGLIGENCE OF ANY KIND, OTHER, THAN AS PROVIDED IN THE FOLLOWING PROVISO, THE
GROSS NEGLIGENCE OF AN AGENT INDEMNITEE; PROVIDED, THAT NO BANK SHALL BE LIABLE
FOR ANY PORTION, IF ANY, OF ANY LIABILITIES AND COSTS WHICH ARE PROXIMATELY
CAUSED BY THE AGENT’S OWN INDIVIDUAL GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS
DETERMINED IN A FINAL JUDGMENT. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH BANK AGREES, IN PROPORTION WITH ITS RATABLE SHARE, TO REIMBURSE
THE AGENT PROMPTLY UPON ITS DEMAND FOR ANY REASONABLE COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES AND OTHER CHARGES) INCURRED
BY THE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
THEIR RIGHTS OR RESPONSIBILITIES UNDER, THE LOAN DOCUMENTS, OR ANY OF THEM, OR
ANY OTHER DOCUMENTS CONTEMPLATED BY THE LOAN DOCUMENTS, TO THE EXTENT THAT THE
AGENT IS NOT REIMBURSED, ON DEMAND, FOR SUCH AMOUNTS BY BORROWER. EACH BANK’S
OBLIGATIONS UNDER THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER.

11.6 Defaults. The Agent shall not be deemed to have knowledge of the occurrence
of a Event of Default (other than the non-payment of principal of or interest on
Obligations or of commitment or other fees) unless the Agent has received
written notice from a Bank or Borrower specifying the occurrence of such Event
of Default and stating that such notice is a “Notice of Default.” In the event
that the Agent receives a Notice of Default, it shall give prompt notice thereof
to the Banks (and shall give each Bank prompt notice of each such non-payment).
Subject to Article 9, the Agent shall take such action with respect to such
Event of Default as shall be directed by the Majority Banks; provided that,
unless and until the Agent shall have received such directions, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default as it shall in its sole and
absolute discretion deem advisable in the best interest of the Banks.

11.7 Deferral of Distributions; Investments. Whenever the Agent in good faith
determines that it is uncertain about how to distribute to the Banks any funds
which it has received, or whenever the Agent in good faith determines that there
is any dispute among the Banks about how such funds should be distributed, the
Agent may choose to defer distribution of the funds which are the subject of
such uncertainty or dispute. If the Agent in good faith believes that the
uncertainty or dispute will not be promptly resolved, it may, or if the Agent is

 

41



--------------------------------------------------------------------------------

otherwise required to invest funds pending distribution to the Banks, it shall,
invest such funds pending distribution in any manner it deems appropriate,
absent timely instructions from the Majority Banks; all interest on any such
investment (net of investment and related costs, if any, incurred in connection
therewith) shall be distributed upon the distribution of such investment and in
the same proportion and to the same Persons as such investment. All monies
received by the Agent for distribution to the Banks (other than to the Person
who is the Agent in its separate capacity as a Bank) shall be held by the Agent
pending such distribution solely as the Agent for such Banks, and the Agent
shall have no equitable title to any portion thereof. ABSENT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON ITS PART (BUT EXCLUDING ITS OWN NEGLIGENCE OF ANY OTHER
KIND), AS DETERMINED BY A FINAL JUDGMENT, THE AGENT SHALL BE FULLY PROTECTED AND
FREE FROM LIABILITY TO THE BANKS, FOR ANY COSTS AND LIABILITIES RESULTING FROM
OR RELATED TO THE DEFERRAL OF DISTRIBUTIONS AND/OR MAKING OF INVESTMENTS AS
PROVIDED FOR IN THIS SECTION 11.7, INCLUDING THE FAILURE OF ANY SUCH INVESTMENT.

11.8 Nature of Article Eleven. The provisions of this Article Eleven (other than
the following Section 11.9) are intended solely for the benefit of the Agent and
Banks, and neither the Borrower nor any other Person shall be entitled to rely
on any such provision or assert any such provision in a claim or defense against
the Agent and any Bank. The Agent and Banks may waive or amend such provisions
as they desire without any notice to or consent of the Borrower except that any
such change not consented to by Borrower shall not be binding on Borrower.
Nothing contained in any Loan Documents, and no action taken by any Bank or the
Agent pursuant hereto or in connection herewith or pursuant to or in connection
with any of the Loan Documents, shall be deemed to constitute the Banks,
together or with or without the Agent, a partnership, association, joint venture
or other entity.

11.9 Successor Agent. Agent may resign at any time by giving written notice
thereof to Banks and Borrower, and may be removed at any time with or without
cause by the action of all Banks (other than the Bank constituting Agent). Upon
any such resignation or removal, Super-Majority Banks shall have the right to
appoint a successor Agent, with, so long as no Event of Default has occurred and
is continuing, the consent of Borrower (which shall not be unreasonably
withheld). If no successor Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation or the Banks’ removal of the Agent, then the
retiring or removed Agent may, on behalf of Banks and Borrower, appoint a
successor Agent, which shall be a commercial bank organized under the Law of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $50,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the Rights and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement.

 

42



--------------------------------------------------------------------------------

Article Twelve

Miscellaneous

12.1 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed, or delivered, to the address,
facsimile number to the address specified for notices on the signature page
below or to such other address as shall be designated by such party in a notice
to the other parties. All such other notices and other communications shall be
deemed to have been given or made upon the earliest to occur of (a) actual
receipt by the intended recipient or (b) (i) if delivered by hand or courier,
when signed for by the designated recipient; (ii) if delivered by mail, four
Business Days after deposit in the mail, postage prepaid; and (iii) if delivered
by facsimile when sent and receipt has been confirmed by telephone. Electronic
mail and internet websites may be used only to distribute routine
communications, such as financial statements and other information, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

12.2 Form and Number of Documents. Each agreement, document, instrument, or
other writing to be furnished to Agent under any provision of this Agreement
must be in form and substance and in such number of counterparts as may be
satisfactory to Agent and its counsel.

12.3 Survival. All covenants, agreements, undertakings, representations, and
warranties made in any of the Loan Documents shall survive all closings under
the Loan Documents and shall continue in full force and effect so long as any
part of the Indebtedness remains and, except as otherwise indicated, shall not
be affected by any investigation made by any party. Notwithstanding anything
contained herein to the contrary, the covenants, agreements, undertakings,
representations, and warranties made in Section 6.5 and Section 10.8 shall
survive the expiration or termination of this Agreement, regardless of the means
of such expiration or termination.

12.4 GOVERNING LAW; PLACE OF PERFORMANCE. THE LOAN DOCUMENTS ARE BEING EXECUTED
AND DELIVERED, AND ARE INTENDED TO BE PERFORMED, IN THE STATE OF TEXAS, AND THE
LAWS OF SUCH STATE AND OF THE UNITED STATES SHALL GOVERN THE RIGHTS AND DUTIES
OF THE PARTIES HERETO AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION OF THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT OTHERWISE SPECIFIED
IN ANY OF THE LOAN DOCUMENTS. THIS AGREEMENT, ALL OF THE OTHER LOAN DOCUMENTS,
AND ALL OF THE OBLIGATIONS OF BORROWER UNDER ANY OF THE LOAN DOCUMENTS ARE
PERFORMABLE IN BEXAR COUNTY, TEXAS. VENUE OF ANY LITIGATION INVOLVING THIS
AGREEMENT OR ANY LOAN DOCUMENT SHALL BE MAINTAINED IN AN APPROPRIATE STATE OR
FEDERAL COURT LOCATED IN BEXAR COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER
VENUES.

12.5 Maximum Interest. It is expressly stipulated and agreed to be the intent of
Borrower, Agent and Banks at all times to comply strictly with the applicable
Texas law

 

43



--------------------------------------------------------------------------------

governing the maximum rate or amount of interest payable on the indebtedness
evidenced by any Note or any Loan Document, and the Related Indebtedness
(defined below) (or applicable United States federal law to the extent that it
permits Agent and Banks to contract for, charge, take, reserve or receive a
greater amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (a) contracted for,
charged, taken, reserved or received pursuant to any Note, any of the other Loan
Documents or any other communication or writing by or between Borrower, Agent
and Banks related to the transaction or transactions that are the subject matter
of the Loan Documents, (b) contracted for, charged, taken, reserved or received
by reason of Agent’s or any Bank’s exercise of the option to accelerate the
maturity of any Note and/or any and all indebtedness paid or payable by Borrower
to Agent or Banks pursuant to any Loan Document other than any Note (such other
indebtedness being referred to in this Section as the “Related Indebtedness”),
or (c) Borrower will have paid or Agent or a Bank will have received by reason
of any voluntary prepayment by Borrower of any Note, then it is Borrower’s,
Agent’s and Banks’ express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Agent or Banks shall be
credited on the principal balance of any Note and (or, if any Note has been or
would thereby be paid in full, refunded to Borrower), and the provisions of any
Note and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if any Note has been
paid in full before the end of the stated term of any such Note, then Borrower,
Agent and Banks agree that Agent shall, with reasonable promptness after Agent
discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Rate, either refund such excess interest to Borrower
and/or credit such excess interest against such Note and/or any Related
Indebtedness then owing by Borrower to such Bank. Borrower hereby agrees that as
a condition precedent to any claim seeking usury penalties against Agent or
Banks, Borrower will provide written notice to Agent and Banks, advising Agent
and Banks in reasonable detail of the nature and amount of the violation, and
Agent and Banks shall have sixty (60) days after receipt of such notice in which
to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against the Note to which
the alleged violation relates and/or the Related Indebtedness then owing by
Borrower to Agent or any Bank. All sums contracted for, charged, taken, reserved
or received by Agent or Banks for the use, forbearance or detention of any debt
evidenced by any Note and/or the Related Indebtedness shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of such Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of any Note and/or the Related
Indebtedness does not exceed the Maximum Rate from time to time in effect and
applicable to such Note and/or the Related Indebtedness for so long as debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to any Note and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Agent or Banks to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

44



--------------------------------------------------------------------------------

12.6 Ceiling Election. To the extent that Agent or Banks are relying on Chapter
303 of the Texas Finance Code to determine the Maximum Rate payable on any such
Note and/or any other portion of the Indebtedness, Agent and Banks will utilize
the weekly ceiling from time to time in effect as provided in such Chapter 303,
as amended. To the extent federal law permits Agent or Banks to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Agent and Banks will rely on federal law instead of such Chapter 303 for
the purpose of determining the Maximum Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Agent and Banks may, at
their option and from time to time, utilize any other method of establishing the
Maximum Rate under such Chapter 303 or under other applicable law by giving
notice, if required, to Borrower as provided by applicable law now or hereafter
in effect.

12.7 Invalid Provisions. If any provision of any of the Loan Documents is held
to be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, the
appropriate Loan Document shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part thereof; and the
remaining provisions thereof shall remain in full force and effect and shall not
be effected by the illegal, invalid, or unenforceable provision or by its
severance therefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of such
Loan Document a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

12.8 Entirety and Amendments. This instrument embodies the entire agreement
between the parties relating to the subject matter hereof (except documents,
agreements and instruments delivered or to be delivered in accordance with the
express terms hereof), supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof, and may be amended only by an
instrument in writing executed jointly by Borrower, Agent and Majority Banks and
supplemented only by documents delivered or to be delivered in accordance with
the express terms hereof, and then any such amendment shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by Borrower, Agent and each Bank directly affected thereby, (a) waive any
conditions precedent specified in Section 4.1 (if the Advance that is the
subject of such waiver would increase the aggregate amount of outstanding
Advances), (b) increase or extend the Commitment, (c) reduce any principal,
interest, fees or other amounts payable hereunder, (d) postpone any date fixed
for any payment or mandatory prepayment of principal, interest, fees or other
amounts payable hereunder, (e) change the meaning of Specified Percentage or the
number of Banks required to take any action hereunder, (f) change the percentage
set forth in the definition of “Majority Banks” or “Super-Majority Banks”,
(g) change any Prime Rate or LIBOR Rate, (h) amend this Section or any other
provision in this Agreement providing for consent or other action by all the
Banks, or (i) change or modify the Collateral or the advance rate for the
Borrowing Base calculations. No amendment, waiver or consent shall, unless in
writing and signed by Borrower, Agent and all Banks, affect the obligations of
Parent Guarantor or amend the Parent Guarantor’s Guaranty or Parent Guarantor’s
covenants under the Loan Documents. No amendment, waiver or consent shall,
unless in writing and signed by Agent in addition to the requisite number of
Banks, affect the Rights or duties of Agent under any Loan Documents.

 

45



--------------------------------------------------------------------------------

12.9 Sale of Participations. Any Bank may, from time to time and without notice
to Borrower, sell or offer to sell interests in the Loan to one or more
participants and each Bank is hereby authorized to disseminate and disclose any
information (whether or not confidential or proprietary in nature) such Bank now
has or may hereafter obtain pertaining to Borrower, the Indebtedness or the Loan
Documents (including, without limitation, any credit or other information
regarding Borrower, any of its principals, or any other person or entity liable,
directly or indirectly, for any part of the Loan, to (a) any participant or
prospective participant, (b) any regulatory body having jurisdiction over such
Bank or the Indebtedness, and (c) any other persons or entities as may be
necessary or appropriate in such Bank’s reasonable judgment). Prior to its
dissemination and disclosure of such information to any prospective participant,
such Bank shall require the prospective participant to execute a Non-Disclosure
Agreement in the form previously executed by such Bank or otherwise acceptable
to Borrower. Provided, however, no participation of any Loan shall affect the
Specified Percentages of the Banks for the purposes of this Agreement, unless
each Bank and Agent consent thereto in writing.

12.10 Multiple Counterparts. This Agreement has been executed in a number of
identical counterparts, each of which constitutes an original and all of which
constitute, collectively, one agreement; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.

12.11 Parties Bound. This Agreement shall be binding upon and inure to the
benefit of Borrower, Agent, Banks and their respective successors and assigns;
provided that Borrower may not, without the prior written consent of Agent,
assign any of its Rights, duties, or obligations hereunder. No term or provision
of this Agreement shall inure to the benefit of any Person other than Borrower,
Agent and Banks and their respective successors and assigns; consequently, no
Person other than Borrower, Agent and Banks and their respective successors and
assigns, shall be entitled to rely upon, or to raise as a defense, in any manner
whatsoever, the failure of Borrower, Agent or Banks to perform, observe, or
comply with any such term or provision. No Bank may assign any or all of its
interests hereunder or in any Advance or any Note or other Loan Document without
the consent of Borrower, unless at such time an Event of Default has occurred
and is continuing.

12.12 Agent’s Consent or Approval. Except where otherwise expressly provided in
the Loan Documents, in any instance where the approval, consent or the exercise
of judgment of Agent is required, the granting or denial of such approval or
consent and the exercise of such judgment shall be (a) within the sole
discretion of Agent, and (b) deemed to have been given only by a specific
writing intended for the purpose and executed by Agent. Each provision for
consent, approval, inspection, review, or verification by Agent is for Agent’s
and Banks’ own purposes and benefit only.

12.13 Loan Agreement Governs. In the event of any conflict between the terms of
this Agreement and any terms of any other Loan Document, the terms of this
Agreement shall govern. All of the Loan Documents are by this reference
incorporated into this Agreement.

12.14 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES

 

46



--------------------------------------------------------------------------------

ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF
AGENT OR BANKS IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

12.15 STATUTE OF FRAUDS NOTICE. THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of page intentionally left blank.]

 

47



--------------------------------------------------------------------------------

BORROWER: PROPEL FINANCIAL SERVICES, LLC,

a Texas limited liability company

By

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

Title:

 

President

Address for Notices:

8203 IH-10 West San Antonio, Texas 78230 Attn: Fernando Garcia Fax No.: (210)
530-3064 With a copy to: 3111 Camino Del Rio North, Suite 1300 San Diego, CA
92108 Attn: Director, Legal Affairs and Contracts Email:
melissa.resslar@encorecapital.com

 

48



--------------------------------------------------------------------------------

JOINDER PAGE

Each Guarantor joins in the execution of this Agreement to evidence its consent
to the terms, provisions, covenants and agreements contained herein and its
agreement to be bound thereby.

 

PARENT GUARANTOR: ENCORE CAPITAL GROUP, INC.,
a Delaware corporation

By

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

Title:

 

President & Chief Executive Officer

Address for Notices: 3111 Camino Del Rio North, Suite 1300 San Diego, CA 92108
Attn: Director, Legal Affairs and Contracts Email:
melissa.resslar@encorecapital.com

 

49



--------------------------------------------------------------------------------

JOINDER PAGE

Each Guarantor joins in the execution of this Agreement to evidence its consent
to the terms, provisions, covenants and agreements contained herein and its
agreement to be bound thereby.

 

GUARANTOR:

RIOPROP VENTURES, LLC,

a Texas limited liability company

By

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

Title:

 

President

Address for Notices:

8203 IH-10 West

San Antonio, Texas 78230

Attn: Fernando Garcia

Fax No.: (210) 530-3064

With a copy to:

3111 Camino Del Rio North, Suite 1300

San Diego, CA 92108

Attn: Director, Legal Affairs and Contracts

Email: melissa.resslar@encorecapital.com

 

 

50



--------------------------------------------------------------------------------

JOINDER PAGE

Each Guarantor joins in the execution of this Agreement to evidence its consent
to the terms, provisions, covenants and agreements contained herein and its
agreement to be bound thereby.

 

GUARANTOR:

BNC RETAX, LLC,

a Texas limited liability company

By

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

Title:

 

President

Address for Notices:

8203 IH-10 West

San Antonio, Texas 78230

Attn: Fernando Garcia

Fax No.: (210) 530-3064

With a copy to:

3111 Camino Del Rio North, Suite 1300

San Diego, CA 92108

Attn: Director, Legal Affairs and Contracts

Email: melissa.resslar@encorecapital.com

 

51



--------------------------------------------------------------------------------

JOINDER PAGE

Each Guarantor joins in the execution of this Agreement to evidence its consent
to the terms, provisions, covenants and agreements contained herein and its
agreement to be bound thereby.

 

GUARANTOR:

RIOPROP HOLDINGS, LLC,

a Texas limited liability company

By

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

Title:

 

President

Address for Notices:

8203 IH-10 West

San Antonio, Texas 78230

Attn: Fernando Garcia

Fax No.: (210) 530-3064

With a copy to:

3111 Camino Del Rio North, Suite 1300

San Diego, CA 92108

Attn: Director, Legal Affairs and Contracts

Email: melissa.resslar@encorecapital.com

 

52



--------------------------------------------------------------------------------

BANKS:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

a national banking association

By

 

/s/ Craig A. Dixon

 

Craig A. Dixon, Senior Vice President

Address for Notices:

745 East Mulberry, Suite 350

San Antonio, Texas 78212

Fax No.: (210) 785-3609

With a copy to:

Jackson Walker L.L.P.

100 Congress Avenue, Suite 1100

Austin, Texas 78701

Attn: Steven R. Martens

Fax No.: (512) 391-2128

 

53



--------------------------------------------------------------------------------

BANKS: AMEGY BANK NATIONAL ASSOCIATION,

a national banking association

By  

/s/ Mark V. Harris

 

Mark V, Harris, Executive Vice President

Address for Notices: Amegy Bank National Association 10001 Reunion Place Blvd.,
Suite 300 San Antonio, Texas 78216 Fax No.: 210.343.4423 With a copy to: Amegy
Bank Special Processing Fax No: 713.693.7467

 

54



--------------------------------------------------------------------------------

BANKS: BOKF, National Association,

a national banking association

By

 

/s/ Michael Rodgers

 

Michael Rodgers, Vice President

Address for Notices:

5956 Sherry Lane, Suite 1100

Dallas, Texas 75225

Attn: Michael Rodgers, Vice President

Fax No.: (214) 987-8892

 

55



--------------------------------------------------------------------------------

BANKS: CITY BANK,

a Texas banking association

By

 

/s/ Stan Mayfield

 

Stan Mayfield, Overton Branch President

Address for Notices: P.O. Box 5060 Lubbock, Texas 79408 Attn: Stan Mayfield,
Overton Branch President Fax No.: (806) 687-5638

 

56



--------------------------------------------------------------------------------

BANKS: LONE STAR NATIONAL BANK,

a national banking association

By

 

/s/ Brian Disque

 

Brian Disque, Senior Vice President

Address for Notices: 520 East Nolana Avenue

McAllen, Texas 78504

Attn: Brian Disque

Fax No.: (956) 984-2958

 

57



--------------------------------------------------------------------------------

BANKS: GREEN BANK, N.A.

a national banking association

By

 

/s/ Glen R. Bell

 

Glen R. Bell, Executive Vice President

Address for Notices:

4000 Greenbriar, 2nd Floor

Houston, Texas 77098

Attn: Glen Bell, Executive Vice President

Fax No.: (713) 275-8259

 

 

58



--------------------------------------------------------------------------------

AGENT:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

a national banking association

By

 

/s/ Craig A. Dixon

 

Craig A. Dixon, Senior Vice President

Address for Notices:

745 East Mulberry, Suite 350

San Antonio, Texas 78212

Fax No.: (210) 785-3609

With a copy to:

Jackson Walker L.L.P.

100 Congress Avenue, Suite 1100

Austin, Texas 78701

Attn: Steven R. Martens

Fax No.: (512) 391-2128

 

59



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CERTIFICATE

[attached]

 

60



--------------------------------------------------------------------------------

   EXHIBIT A   

745 Mulberry

     

Suite 350

   Borrowing Base Report   

San Antonio, TX 78212

     

Fax: 210-733-6600

     

 

Borrower:    PROPEL FINANCIAL SERVICES, LLC

Schedule A

 

Tax Lien/Note Portfolio

     Date                             

1.)

  

Par Value of Portfolio to be acquired (or originated) For Propel

   $           

 

 

    

Par Value of Portfolio to be acquired (or originated) For RioProp

        

 

 

    

Par Value of Portfolio to be acquired (or originated) For BNC Retax

        

 

 

    

Total Value of Portfolio

     0         

 

 

 

2.)

  

Times Advance Rate

     90 %       

 

 

 

3.)

  

Par Value of current Portfolio

   $           

 

 

    

Par Value of current portfolio for RioProp

        

 

 

    

Par Value of current portfolio for BNC Retax

        

 

 

    

Total Value of Current Portfolio

     0         

 

 

 

4.)

  

Times Advance Rate

     90 %       

 

 

 

5.)

  

Total Par Value of Portfolio (Line 2 plus Line 4)

   $           

 

 

 

6.)

  

Ending Line of Credit Balance

   $           

 

 

 

7.)

  

Borrowing Availability (Line 5 minus Line 6) (Not to Exceed $160,000,000.00)

   $           

 

 

 

(If result is a negative figure, this amount is due immediately as a principal
payment.)

This certificate is delivered under the Loan Agreement dated
                    , between Borrower and Bank. Capitalized terms used in this
certificate shall, unless otherwise indicated, have the meanings set forth in
the Agreement. On behalf of Borrower, the undersigned advises Bank that a review
of the activities of the Borrower during the subject period has been made under
my supervision, and the undersigned certifies to Bank on the date hereof that
(a) no Default has occurred and is continuing, (b) the tax lien/note portfolio
of Borrower included in the Borrowing Base above meet all conditions to qualify
for inclusion therein as set forth in the Agreement, (‘c) all representations
and warranties set forth in the Agreement with respect thereto were true and
correct in all material respects at the time the represent- actions and
warranties were made, and (d) the information set forth above and hereto was
true and correct as of the reporting date.

 

60.1



--------------------------------------------------------------------------------

CERTIFIED BY:

 

PROPEL FINANCIAL SERVICES, LLC

     

 

   Company Name     

By:

Authorized

Signer

  

 

    

 

  

Date

     Title   

 

60.2



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

[attached]

 

61



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

FOR THE QUARTER ENDED                                     (“THE SUBJECT PERIOD”)

 

BORROWER:

  

Propel Financial Services, LLC (Credit Parties)

BANK:

  

TEXAS CAPITAL BANK NA

This certificate is delivered pursuant to the Loan Agreement (the “Agreement”)
between Borrower and Bank dated as of                     . Capitalized terms in
this certificate, unless otherwise indicated, have the meanings set forth in the
Agreement.

I certify to Bank that, on the date of this certificate, (a) the Financial
Statements of Borrower attached to this certificate were prepared in accordance
with GAAP, and present fairly the financial condition and results of Borrower as
of the end of and for the Subject Period, and (b) no Default currently exists or
has occurred which has not been cured or waived by Bank, and (c) the status of
the compliance by Borrower with certain covenants of the Agreement at the end of
the Subject Period is as follows (a box for any deviations from full compliance
is provided at the end of this certificate):

 

                       In Compliance
for the Subject
Period  

9.

  

Minimum Interest Coverage Ratio (Calculated Quarterly)

              

Minimum of

   1.25:1      x         Yes         No         

 

           

Measured quarterly on a cumulative YTD basis through 9/30/12 and rolling four
quarter period thereafter

              

Consolidated Net Income

              

Plus Interest Expense

              

Plus Depreciation Expense

              

Plus Non-cash Amortization

              

Expense

              

Plus taxes

                 

 

           

Total Additions

   0            

Less Cash Taxes Paid

              

Less Dividends

              

Less Distribution

                 

 

           

Total Deductions

   0               

 

           

Consolidated Adjusted EBITDA

   0               

 

           

Interest Expense

                 

 

           

Interest Coverage Ratio

        x         

12.

  

Cash Flow Leverage Ratio (Calculated Annually)

              

Maximum of

   3.25:1 as of 12/31/12      x         Yes         No         

 

               3.00:1 as of 12/31/13 & 12/31/14               

 

               2.75:1 thereafter               

 

           

Principal Balance on Funded Debt

                 

 

           

Measured annually.

           

 

61.1



--------------------------------------------------------------------------------

  

Consolidated Net Income

                    

Plus Interest Expense

                    

Plus Depreciation Expense

                    

Plus Non-cash Amortization

                    

Expense

                    

Plus Taxes

                    

Plus Principal Repayments on Collateral Tax Lien Notes

                    

Minus Cash Dividends & Distributions

                    

Minus Cash Taxes Paid

                    

Consolidated Adjusted EBITDA

   0                     

 

                 

Total Senior Debt / EBITDA

                       

 

              

This Compliance Certificate is a summary only. Borrower hereby certifies that
Borrower is in compliance with all of the terms and conditions of the Loan
Agreement, except as follows (describe areas of non-compliance, or else note “in
compliance” if there are no points of non-compliance):

CERTIFIED BY

 

  

Borrower:

        

By:

  

 

     

Name:

  

 

     

Title:

  

 

     

Date:

  

 

  

 

61.2



--------------------------------------------------------------------------------

EXHIBIT C

GUARANTOR’S COMPLIANCE CERTIFICATE

[attached]

 

62



--------------------------------------------------------------------------------

Encore Capital Group, Inc.

Debt Covenant Compliance

Worksheet - JP Morgan Chase

March 31, 2012

$ in Thousands

Cash Flow Leverage Ratio

(Section 6.21.1)

 

* Aggregate amount of collections from receivables portfolios that are not
included in consolidated revenues.

This consists of amounts applied to principal on receivable portfolios and net
impairment on receivable portfolios.

 

     Full Year
2011      Q1
2011      Q1
2012      Trailing
4 Quarters  

Net Income

           

Amortized Collections *

           

Interest Expense

           

Tax Expense

           

Depreciation & Amortization

           

Stock-based Compensation Expense

           

Interest Income

           

Extraordinary Gains

           

JV Income

              

 

 

    

 

 

    

 

 

    

 

 

 

Consolidated EBITDA

   $ 0       $ 0       $ 0       $ 0      

 

 

    

 

 

    

 

 

    

 

 

 

Funded Indebtedness

           

Cash Flow Leverage Ratio

              2.0   

Calculated Funded Indebtedness Limit

            $ 0   

Calculated Cash Flow Leverage Ratio

              #DIV/0!   

Excess Room

            $ 0   

Minimum Net Worth (Section 6.21.2)

 

62.1



--------------------------------------------------------------------------------

Consolidated Net Worth - Initial Basis (as of 12/31/11)

50% of Consolidated Net Income - Q1 2012

 

Minimum Net Worth

   $             0   

Total Stockholders’ Equity

  

Excess Room

   $ 0   

Interest Coverage Ratio

(Section 6.22)

 

Consolidated EBIT Calculation (Trailing 4 Quarters)

  

Consolidated Net Income

   $ 0   

Consolidated Interest Expense

   $ 0   

Tax Expense

   $ 0   

Extraordinary Losses (Gains)

   $ 0   

Interest Income

   $ 0   

Joint Venture Income

   $ 0   

Paid Dividend Not Permitted

   $ 0      

 

 

 

Consolidated EBIT

   $ 0      

 

 

 

Consolidated Interest Expense

   $ 0      

 

 

 

Interest Coverage Ratio

     #DIV/0!   

Minimum Interest Coverage Ratio

     2.00   

Calculated Interest Expense Limit

   $ 0   

Excess Room

   $ 0   

Sale of Assets (Section 6.12)

 

Amount of Asset Sales

   $             0   

Indebtedness (Section 6.14)

        Aggregate indebtedness incurred for purchase money & unsecured
indebtedness

 

62.2



--------------------------------------------------------------------------------

Indebtedness under Prudential Financing (Section 6.14.8)

 

Aggregate indebtedness under Prudential Financing

   $ 75,000   

Maximum allowable

   $ 75,000   

Excess Room

   $ 0   

Capital Expenditures pursuant to Section 6.23

 

     Full Year
2011    Q1
2011    Q1
2012    Trailing
4 Quarters  

Capital Additions

           

Additions (YTD)

            $ 0   

Maximum Additions

            $ 12,500   

Excess Room

            $ 12,500   

Rentals pursuant to Section 6.24

 

     Full Year
2011    Q1
2011    Q1
2012    Trailing
4 Quarters  

Rentals

           

Rentals (Trailing 4 Quarters)

            $ 0   

Maximum Rentals

            $ 12,500   

Excess Room

            $ 12,500   

Liquidity (Section 6.30)

 

Unencumbered Cash and Cash Equivalents

   A

Aggregate Outstanding Revolving Credit Exposure

   B

Aggregate Revolving Loan Commitment

   C

 

62.3



--------------------------------------------------------------------------------

C - B

     D   

Borrowing Base

     E   

E - B

     F   

Lesser of D or F

     G   

 

Liquidity A + G

   $ 0   

Minimum Liquidity

   $ 5,000   

Excess Room

   ($ 5,000 ) 

 

62.4



--------------------------------------------------------------------------------

ANNEX A

ADDITIONAL CREDIT PARTIES

RioProp Ventures, LLC, a Texas limited liability company

BNC Retax, LLC, a Texas limited liability company

RioProp Holdings, LLC, a Texas limited liability company

 

63